EXHIBIT 9
      In The Matter Of:
        BRENNER vs.
MEnD CORRECTIONAL CARE, et al.




         TODD LEONARD
           July 8, 2020




 Herbert L. Peterson & Associates
    11900 Wayzata Boulevard
            Suite 116 D
  Minnetonka, Minnesota 55305
          952-543-6910




      Original File Leonard Todd 07-08-20.txt
    Min-U-Script® with Word Index
BRENNER vs.                                                                                                        TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                                         July 8, 2020
                                                             Page 1                                                             Page 3
 1             UNITED STATES DISTRICT COURT                            1   Description                       Number      Marked
                   DISTRICT OF MINNESOTA
 2   -------------------------------------------------                 2   Suicide Risk Screening Form       105           58
 3   Dawn Brenner and Kathleen Brenner, as co-trustees                 3   Answers to Interrogatories        106          140
     for the heirs and next of kin of Dylan Brenner,
 4                                                                     4   County Map                        107          142
                          Plaintiffs,
 5                                Court File No.                       5   Answers to Interrogatories          108         147
                -vs-              18-cv-02383 (NEB/ECW)
 6                                                                     6   Health Assessment                 109          150
     Danielle Sue Asfeld, in her individual capacity,
 7   Amanda Nowell, in her individual capacity,                        7   Jail Records                      110          179
     Christina Leonard, in her individual capacity,
 8   Janell Hussain, in her individual capacity,                       8
     Todd Leonard, in his individual and official                                               *   *    *
 9   capacities,                                                       9
     Rebecca Lucar, in her individual capacity,
10   Denny Russel, in his individual capacity,                        10
     Wes Graves, in his individual capacity,
11   James Rourke, in his individual capacity,                        11
     MEnD Correctional Care, PLLC, and Sherburne
12   County,                                                          12
13                        Defendants.                                 13
14   -------------------------------------------------                14
15                DEPOSITION OF TODD LEONARD,                         15
16   taken at the offices of Larson King, 30 East                     16
17   Seventh Street, Suite 2800, St. Paul, Minnesota,                 17
18   taken on the 8th day of July, 2020, commencing at                18
19   approximately 10:05 a.m., before Stacy Ann                       19
20   Hutchinson, a Notary Public in and for the County                20
21   of Hennepin, State of Minnesota, taken pursuant                  21
22   to the Rules of Civil Procedure.                                 22
23                          *    *   *                                23
24                                                                    24
25                                                                    25

                                                             Page 2                                                             Page 4
 1                      APPEARANCES:
                                                                       1               (Exhibit Number 103 was
 2        JEFFREY S. STORMS, Esq., of the firm of
                                                                       2               marked for identification.)
 3   Newmark Storms Dworak Law Office, 100 South Fifth
                                                                       3              TODD LEONARD,
 4   Street, Suite 2100, Minneapolis, Minnesota,
                                                                       4    was called as a witness and, being first duly
 5   appearing in behalf of the Plaintiffs; and,
                                                                       5    sworn, was examined and testified as follows:
 6        STEPHANIE A. ANGOLKAR, Esq., of the firm of
                                                                       6              EXAMINATION
 7   Iverson Reuvers Condon, 9321 Ensign Avenue South,
                                                                       7   BY MR. STORMS:
 8   Bloomington, Minnesota, appearing in behalf of                    8   Q. Would you please state and spell your
 9   the Defendants; and,                                              9      complete name for the record, sir?
10        ANTHONY J. NOVAK, Esq., of the firm of                      10   A. Yeah. Todd Arthur Leonard, T-O-D-D,
11   Larson King, 30 East Seventh Street, Suite 2800,                 11      A-R-T-H-U-R, L-E-O-N-A-R-D.
12   St. Paul, Minnesota, appearing in behalf of the                  12   Q. And how old are you, sir?
13   Defendants; and,                                                 13   A. I'm 51.
14        JEFFREY M. MONTPETIT, Esq., of the firm of                  14   Q. And I've seen that you've given several
15   Sieben Carey, 901 Marquette Avenue, Suite 500,                   15      depositions before?
16   Minneapolis, Minnesota, appearing in behalf of                   16   A. I've given a few.
17   the Plaintiffs.                                                  17   Q. You've given several to Robert Bennett in
18                          *    *   *                                18      other matters related to suicides?
19                     EXAMINATION        FURTHER EXAMINATION         19   A. I've given a few to Robert Bennett, I don't
20   Mr. Storms              4                                        20      know the total number.
21                          *    *   *                                21   Q. You've given one on the Baxter/Newton case?
22                        EXHIBITS                                    22   A. Correct.
23   Description                         Number       Marked          23   Q. And you gave one on the Lynas case?
24   Deposition Notice                    103            4            24   A. Correct.
25   Manual Title Page                    104           36            25   Q. And in each of those deposition transcripts

Min-U-Script®                                     Herbert L. Peterson & Associates                                     (1) Pages 1 - 4
                                                        hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                    Page 5                                                   Page 7

 1        did you take the opportunity to review and          1    of pages of documents and such.
 2        make corrections?                                   2 Q. And in preparing for today's deposition we'll
 3   A.   I believe so. Whatever the process is,              3    talk about what particular documents you
 4        that's what I would have done.                      4    reviewed, but did you have conversations with
 5   Q.   And you gave truthful testimony each of those       5    anyone to prepare for today's deposition?
 6        times?                                              6 A. I've had conversations with attorneys, I've
 7   A.   Correct.                                            7    gathered information from some of my staff
 8   Q.   And you understand that you've been deposed         8    who would run reports for me or things of
 9        in those instances in your individual               9    that nature.
10        capacity?                                          10 Q. Which attorneys did you meet with?
11   A.   Again, I'm not an attorney but I believe so.       11 A. I met personally with Tony Novak and I've had
12   Q.   Do you understand that you are testifying          12    telephone conversations with Tony Novak and
13        today in the capacity of a 30(b)(6) witness?       13    Carrie Nearing.
14   A.   I understand that term, I don't fully              14 Q. No other attorneys in preparation for this
15        understand all the details of that, but I          15    deposition?
16        understand the general meaning.                    16 A. No.
17   Q.   Have you ever given testimony as a 30(b)(6)        17 Q. Did you talk to any insurance adjustors in
18        witness before?                                    18    preparation for today's deposition?
19   A.   One time.                                          19 A. Not in preparation for this deposition.
20   Q.   Do you recall what case that was on?               20 Q. Have you spoke with an insurance adjustor
21   A.   I believe that was the Lynas case.                 21    about this case?
22   Q.   And as in this case and the Lynas case you         22 A. Simply just to inform them that this case is
23        received the deposition notice with numerous       23    active and just operational things.
24        topics for you to provide testimony on?            24 Q. How often do you have contact with the
25   A.   Correct.                                           25    insurance adjustor?

                                                    Page 6                                                   Page 8

 1   Q. You understand that you've been provided with         1   A. Rarely.
 2      a notice in this case to provide testimony            2   Q. And the staff that you spoke with in
 3      regarding topics?                                     3      preparation for today, who are they?
 4   A. Correct.                                              4   A. I've had reports generated, information
 5   Q. And I'm going to hand you what's been marked          5      sought by Julie Nowacki, my human resource
 6      as Exhibit 103.                                       6      director; Traci Newman, my business officer
 7   A. Okay.                                                 7      manager; Diana VanDerBeek, nursing director
 8   Q. This is the Second Amended Rule 30(b)(6)              8      at Sherburne.
 9      Notice. I'll represent to you that the only           9   Q. How do you spell Julie's last name?
10      difference is the change in date.                    10   A. N-O-W-A-C-K-I.
11   A. Okay.                                                11   Q. And when did you start having conversations
12   Q. If you could take a chance to review just to         12      with them with respect to preparing for
13      confirm these are the topics you prepared to         13      today's deposition?
14      provide testimony on today?                          14   A. That's a difficult question for me to answer
15   A. As long as they have not changed, that is            15      because these are the people that assisted me
16      true. This appears to be the same that I've          16      in collecting information for quite some time
17      seen before.                                         17      now. So I can't give you an exact answer but
18   Q. And you understand that you have been noticed        18      it's been throughout this process.
19      to provide an individual deposition in this          19   Q. Any specific conversations that you've had
20      case in two weeks as well?                           20      with them to prepare for today's deposition?
21   A. Whenever that is from now but, yes, I'm aware        21   A. Oh, no. No. Other than just getting
22      of that.                                             22      information that I needed to be prepared.
23   Q. And you took the time to prepare for your            23   Q. Did you speak with Diana VanDerBeek about the
24      deposition today?                                    24      deposition testimony she gave?
25   A. Yes. I have reviewed thousands and thousands         25   A. No.

Min-U-Script®                              Herbert L. Peterson & Associates                           (2) Pages 5 - 8
                                                 hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                                 Page 9                                                     Page 11

 1   Q. Have you spoken to anyone from MEnD about the      1         if there is anything in particular from
 2      deposition testimony they've given in this         2         those depositions that mischaracterizes
 3      case?                                              3         that. It's impossible for me to answer
 4   A. No.                                                4         without going through those individually
 5   Q. Have you read any deposition transcripts in        5         with you.
 6      preparation for today?                             6    BY MR. STORMS:
 7   A. Yes.                                               7   Q. Well, it's possible to answer the question
 8   Q. Whose transcripts have you read?                   8      about whether or not you recall today
 9   A. I've read Diana VanDerBeek, Danielle Asfeld,       9      anything, right? That's a possible answer
10      Christina Leonard, Pat Carr, Rebecca Lucar,       10      for you.
11      and our health technician, I always butcher       11   A. Okay.
12      her last name but --                              12   Q. True?
13   Q. Who?                                              13   A. I'm sorry, what is the question?
14   A. The health technician that was deposed.           14   Q. Well, if you recalled something, right, that
15   Q. Which one?                                        15      would be a yes or no answer today?
16   A. I butcher her last name, I apologize, but I'm     16   A. Well, as I mentioned just earlier, I don't
17      blanking on her name now. I apologize.            17      recall anything off the top of my mind, but
18   Q. Do you remember her first name?                   18      to be accurate I'd have to go through each
19   A. Goodness. It starts with a B.                     19      individual one and tell you if there is
20   Q. Briony Bohn?                                      20      anything that comes to mind as I reviewed
21   A. No.                                               21      them.
22   Q. Brittany --                                       22   Q. Aside from operations, do you recall anything
23             MR. NOVAK: It was Brittany.                23      in particular that you believe
24             THE WITNESS: Thank you. Brittany.          24      mischaracterized MEnD's policies and
25         Thank you.                                     25      procedures in any respect?

                                                Page 10                                                     Page 12

 1    BY MR. STORMS:                                       1   A. It's the same answer for me.
 2   Q. In your preparation to provide testimony as a      2   Q. Nothing you recall today?
 3      designee today and reviewing those                 3   A. Nothing off the top of my mind but, again, I
 4      transcripts, was there anything that you           4      would have to review those very intricately
 5      reviewed in those transcripts that you             5      to answer that accurately.
 6      thought mischaracterized any of MEnD's             6   Q. So did you review those deposition
 7      operations?                                        7      transcripts intricately in preparation for
 8   A. Oh, I would have to -- I would have to look        8      today's deposition?
 9      through each one individually to give you an       9   A. I read through them thoroughly.
10      accurate answer of that. Nothing comes to         10   Q. And did you have any conversations with Pat
11      mind but I don't remember to that level of        11      Carr about his deposition testimony?
12      detail.                                           12   A. No.
13   Q. So as you sit here today the answer would be      13   Q. Have you had any -- in preparation for
14      no?                                               14      today's deposition, did you have any
15   A. My answer would be just as I stated, I would      15      conversations with anyone from Sherburne
16      literally have to go through each line to         16      County?
17      accurately answer that.                           17   A. You mean from Sherburne County Sheriffs
18   Q. Well, I understand what you are saying but        18      Department?
19      I'm asking you as you sit here today is there     19   Q. Anyone from Sherburne County government at
20      any particular testimony that you recall that     20      all in preparation for this deposition?
21      you believe mischaracterizes MEnD's               21   A. That's what I was looking for. No, I haven't
22      operations?                                       22      had any conversations with them in
23             MR. NOVAK: Asked and answered. Go          23      preparation for this.
24          ahead.                                        24   Q. When was the last time you would have had any
25             THE WITNESS: I just can't recall           25      conversation with Pat Carr at all about Dylan

Min-U-Script®                           Herbert L. Peterson & Associates                             (3) Pages 9 - 12
                                              hpa@skypoint.com
BRENNER vs.                                                                                        TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                         July 8, 2020
                                                  Page 13                                                     Page 15

 1      Brenner?
 2   A. I don't know. I just don't recall the last
 3      time him and I had a conversation about Dylan        3   Q. Aside from talking to employees along the
 4      Brenner specifically.                                4      way, conversations with your attorneys, and
 5   Q. What about the last conversation that would          5      the review of deposition transcripts, you had
 6      have been had related to MEnD's contract with        6      said you also reviewed many documents?
 7      Sherburne County, would you have had any             7   A. Mm-hum.
 8      recent conversations about that with                 8   Q. Yes?
 9      Mr. Carr?                                            9   A. Yes.
10   A. My best estimate is approximately two months        10   Q. Do you recall what documents those were?
11      ago. And that's an estimate.                        11   A. Oh, my goodness. I wouldn't have an
12   Q. And what was the nature of that conversation?       12      exhaustive list but medical records,
13   A. Twofold. It was that they are changing their        13      exhibits. I wouldn't have an exhaustive list
14      ICE national detention standards that they          14      in my mind right now.
15      must abide by moving forward, and just              15   Q. Did you review medical records for inmates
16      discussing the ins and outs of that and if          16      other than Dylan Brenner who committed
17      there is anything that we need to change on         17      suicide at Sherburne County Jail?
18      our end related to that. And then ongoing           18   A. Yes.
19      conversations regarding our pursuit of              19   Q. Anything else that you would have done to
20      accreditation by the NCCHC, similar topics          20      prepare for today's deposition?
21      with that.                                          21   A. I guess I would need to know a little more
22   Q. And what is the NCCHC?                              22      specifically what you are asking. I mean, I
23   A. National Commission on Correctional Health          23      prepared.
24      Care.                                               24   Q. Okay. We can talk on an individual basis
25   Q. And MEnD is in the process of seeking that          25      related to the topics. So topic number one,

                                                  Page 14                                                     Page 16

 1      accreditation?                                       1    MEnD's corporate structure from January 1,
 2   A. Well, it's technically Sherburne County Jail,        2    2010 through the present, are you prepared to
 3      we are assisting in that pursuit.                    3    provide testimony on that topic?
 4   Q. Did Mr. Carr discuss at all with you your            4 A. I am.
 5      personal presence at the Sherburne County            5 Q. Did you have to review anything to prepare
 6      facility as part of MEnD staffing?                   6    testimony on that topic?
 7   A. I don't recall that.                                 7 A. I reviewed our organizational chart but I'm
                                                             8    fairly familiar with our structure.
                                                             9 Q. In terms of ownership structure, the company
                                                            10    is founded as a Professional Limited
11   Q. And my understanding is that there was a            11    Liability Company?
12      recent resignation of the medical provider at       12 A. It wasn't originally founded as that, we
13      the Sherburne County Jail?                          13    achieved that along the way. But it was an
14   A. Oh, the primary medical provider there,             14    LCC and then became a PLLC.
15      Janell Hussain?                                     15 Q. And have you always been the sole member or
16   Q. Correct.                                            16    owner?
17   A. Yes. Fairly recently.                               17 A. Yes. So MEnD Correctional Care solely owned
18   Q. Was that a resignation or a termination?            18    by Dr. Todd Leonard Consulting, LLC, and I'm
19   A. Resignation.                                        19    the sole owner. And that has been the
20   Q. Was she given the opportunity to resign prior       20    ownership the entire decade.
21      to termination?                                     21 Q. When did you form Todd Leonard Consulting?
22   A. No.                                                 22 A. I wouldn't be able to give you an exact date.
23   Q. So it was wholly voluntary that she resigned?       23    It would have been 2006 or 2007, in that time
24   A. Wholly voluntary.                                   24    frame.
                                                            25 Q. Was that a consulting business formed for the


Min-U-Script®                             Herbert L. Peterson & Associates                            (4) Pages 13 - 16
                                                hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                 Page 17                                                    Page 19

 1        purpose of providing correctional health          1   Q. Diana VanDerBeek was in 2017, and is today,
 2        care?                                             2      the nursing director at Sherburne County?
 3   A.   It was formed for my individual capacity in       3   A. Correct.
 4        providing correctional health care.               4   Q. And I assume that some of these nursing
 5   Q.   And you were and remain the only member of        5      directors might cover more than one jail for
 6        Todd Leonard Consulting?                          6      you?
 7   A.   Correct.                                          7   A. Correct.
 8   Q.   And Todd Leonard Consulting is the only           8   Q. But Diana VanDerBeek is limited just to
 9        member or owner of MEnD Correctional Care,        9      Sherburne County?
10        PLLC?                                            10   A. Correct.
11   A.   Correct.                                         11   Q. Is that your largest jail that you service at
12   Q.   Are there any other employees who receive        12      MEnD?
13        payment at MEnD that correlates with MEnD's      13   A. At the present time, no.
14        annual revenues or profits?                      14   Q. Who would be larger?
15   A.   I'm not sure I'm following. I'm sorry.           15   A. Racine County Jail. It can depend on the
16   Q.   So I recognize that you are the only owner,      16      month but in general Racine County Jail is
17        but are there any other employees at MEnD who    17      slightly larger.
18        receive either bonuses or some other income      18   Q. Based primarily upon federal inmates?
19        that correlates with MEnD's revenue or           19   A. On average daily population.
20        profits?                                         20   Q. Is that influenced by federal inmates?
21   A.   I think I know what you are asking. So           21   A. At Racine?
22        beyond salary. Okay. Most years I've been        22   Q. Yes.
23        able to give a year-end bonus to my              23   A. No.
24        leadership team. Not every year but most         24   Q. And your ownership structure in terms of
25        years.                                           25      Dr. Todd Leonard Consulting, LLC being the

                                                 Page 18                                                    Page 20

 1   Q. Is that a discretionary bonus?                      1        only member of MEnD -- actually, let me take
 2   A. It is.                                              2        a step back.
 3   Q. So is there anyone who has, like, a formula,        3            MEnD Correctional Care, PLLC, is that
 4      if MEnD hits this achievement or that               4        the same entity that provides correctional
 5      achievement they automatically get some             5        care to all the facilities that MEnD provides
 6      additional payment?                                 6        work for including those outside of
 7   A. No.                                                 7        Minnesota?
 8   Q. And who constitutes MEnD's leadership team?         8   A.   Correct.
 9   A. Myself, our HR director.                            9   Q.   Do you have -- does Todd Leonard Consulting,
10   Q. Which would be?                                    10        LLC have ownership in any other correctional
11   A. Julie Nowacki. Our business office manager,        11        entities?
12      Traci Newman; director of nursing, Michelle        12   A.   No.
13      Skroch; training director, which is currently      13   Q.   Does MEnD have any ownership in any other
14      Miranda Habiger; our mental health director,       14        correctional entities?
15      Linda Pantzke; and our team of nursing             15   A.   No.
16      directors.                                         16   Q.   Do you have any sort of board for MEnD?
17   Q. And who is that team?                              17   A.   No. I mean, we have annual meetings with my
18   A. Do you want me to go through each individual       18        legal counsel at Fredrikson and Byron but we
19      one?                                               19        don't have a formal board at this time.
20   Q. Yes, please.                                       20   Q.   Who is your legal counsel at Fredrikson?
21   A. Okay. Currently we have Tara Giller, Crystal       21   A.   It's a team but it's led by Eric Madson.
22      Peterson, Jim Sweeney, Corey Campen, Dean          22   Q.   And so neither of those -- in terms of
23      Wilson, Diana VanDerBeek, Collin Johnson,          23        ownership of copyrights, that all belongs to
24      Tiffany Baxter, Sheree Drummer, Julie              24        MEnD Correctional Care, PLLC?
25      Torreri. I believe that is the list.               25   A.   Correct.

Min-U-Script®                            Herbert L. Peterson & Associates                           (5) Pages 17 - 20
                                               hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                  Page 21                                                   Page 23

 1   Q. And does MEnD Correctional Care, PLLC own any        1 A. Dr. Steve Scurr.
 2      patents?                                             2 Q. How do you spell his last name?
 3   A. No.                                                  3 A. S-C-U-R-R.
 4   Q. Any trademarks?                                      4 Q. Did you have a medical doctor employed in
 5   A. I don't believe so.                                  5    Wisconsin?
 6   Q. Does MEnD Correctional Care copyright                6 A. No. We had our medical provider team that we
 7      anything other than its policy and procedure         7    use so --
 8      manual?                                              8 Q. Which would have been either nurse
 9   A. And certain forms.                                   9    practitioners or PAs?
10   Q. But there is no outside advisory board for          10 A. Correct.
11      MEnD?                                               11 Q. And then did you provide care in Illinois at
12   A. No.                                                 12    some point as well?
13   Q. Let me just hand this to you, let you keep          13 A. We began providing health care in Rock Island
14      this so we don't have to keep handing it back       14    County Jail in Illinois, and that officially
15      and forth.                                          15    was January 1st of 2018.
16   A. Fair enough.                                        16 Q. Are you still providing that care?
17   Q. If you could turn to Exhibit 26, please.            17 A. Correct.
18   A. Okay.                                               18 Q. Is that the only facility in Illinois?
19   Q. Now, you are prepared today to provide              19 A. Correct.
20      testimony regarding topic number two, MEnD          20 Q. And is there a medical doctor that you
21      supervising and reporting hierarchies?              21    subcontract with in Illinois?
22   A. Correct.                                            22 A. There is a physician assistant.
23   Q. And does Exhibit 26 accurately reflect those        23 Q. So in Minnesota from January 1, 2016, through
24      supervising and reporting hierarchies?              24    December 31, 2017, you would have been the
25   A. This does from the past. This has changed           25    only medical doctor providing service on

                                                  Page 22                                                   Page 24

 1      since then.                                          1      behalf of MEnD in Minnesota?
 2   Q. Would this have been the correct                     2   A. I don't view it that way. I view it as we
 3      organizational chart from January 1, 2016,           3      have a team of medical providers, all are
 4      through December 31, 2017?                           4      independently licensed and able to provide
 5   A. Partially.                                           5      care. So I guess I don't categorize it that
 6   Q. Okay. So when would --                               6      way.
 7   A. Oh, I'm sorry. It is correct. I apologize.           7   Q. Well, medical doctor is a very distinct term,
 8      It was just hard to read and I didn't spot           8      correct?
 9      the training director position here so this          9   A. It's an individual term of a medical
10      is correct from that time period.                   10      provider, certainly.
11   Q. And president and chief medical officer, that       11   Q. Well, an MD is a degree you had to obtain?
12      would be you?                                       12   A. Correct.
13   A. Correct.                                            13   Q. And a nurse practitioner can't call herself
14   Q. And medical providers, would those                  14      an MD?
15      predominantly be nurse practitioners?               15   A. No. She can call herself a nurse
16   A. It would be medical doctor, physician               16      practitioner and she's able to independently
17      assistant, and nurse practitioners.                 17      provide care just as you would if you went to
18   Q. From January 1, 2016, through December 31,          18      your local family medicine clinic. Most
19      2017, were there medical doctors other than         19      people often see nurse practitioners,
20      yourself employed by MEnD?                          20      physician assistants.
21   A. Subcontracted by MEnD, yes.                         21   Q. So I understand how you are answering my
22   Q. In Minnesota?                                       22      question, but I want to make sure I get an
23   A. In Iowa.                                            23      answer to my question. You were the only
24   Q. And who is your subcontractor in Iowa that's        24      medical doctor providing service on behalf of
25      a medical doctor?                                   25      MEnD in Minnesota from January 1, 2016,

Min-U-Script®                             Herbert L. Peterson & Associates                          (6) Pages 21 - 24
                                                hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                               Page 25                                                     Page 27

 1      through December 31, 2017?                        1        position that we're recruiting for now, that
 2   A. With that particular title, correct.              2        would need to be a physician medical doctor,
 3   Q. Did you attempt to hire any medical doctors       3        that would have to be a requirement.
 4      to work on behalf of MEnD between January 1,      4   Q.   What is your understanding of why it is in
 5      2016, and December 31, 2017?                      5        your field that those positions are typically
 6   A. I don't recall specific dates but we have         6        filled by nurse practitioners and PAs as
 7      been recruiting the corporate medical             7        opposed to medical doctors?
 8      director, which would be another medical          8   A.   I think there is multiple factors. There is
 9      doctor, a physician, to work with us. I just      9        more of a labor pool of those positions, they
10      don't recall when those efforts began.           10        are effective positions that provide good
11   Q. With respect to medical providers at             11        care, they are very cost effective, I think
12      individual jails, though, your job postings      12        they've been successful over a track record
13      have not been for the hiring of medical          13        of years for multiple companies in this
14      doctors, have they?                              14        industry, it's industry standard so --
15   A. I don't recall. I know that we've had            15   Q.   You would expect that you'd have to pay a
16      advertisements, or whatever you would call       16        medical doctor more than a nurse practitioner
17      it, posted that have involved physicians         17        or a PA to fill those roles?
18      assistants and nurse practitioners, I just       18   A.   I would assume so.
19      don't recall if we've had postings that have     19   Q.   Turn back to the deposition notice.
20      involved medical doctors or not.                 20   A.   Okay.
21   Q. Do you get involved in the interviewing          21   Q.   And, actually, let me just ask you this
22      process on behalf of MEnD for the medical        22        first, did you review this organizational
23      providers?                                       23        chart, Exhibit 26, in preparation for today's
24   A. Yes.                                             24        deposition?
25   Q. Are you aware of personally interviewing a       25   A.   I did.

                                               Page 26                                                     Page 28

 1    medical doctor for the position of medical          1   Q. Were there any other documents that you
 2    provider at any jail in Minnesota?                  2      reviewed in preparation for providing
 3 A. I don't recall if I've interviewed anyone for       3      testimony regarding the organization
 4    that particular position or not. I have             4      structure that you can recall?
 5    interviewed for a corporate medical director,       5   A. I don't recall specific documents offhand.
 6    but I don't recall if I've interviewed a            6      There may have been certain documents that
 7    medical doctor for any other position or not.       7      pertain to this, I just don't recall
 8 Q. Has a medical doctor, other than yourself --        8      specifics. I'm not certain.
 9    and let me take a step back.                        9   Q. For topic number three, for the time period
10        Are you an employee of MEnD as well?           10      of January 1, 2016, through December 31,
11 A. I don't take my salary from MEnD Correctional      11      2017, we had asked for a witness to be
12    Care, I take it from Dr. Todd Leonard              12      provided to provide testimony regarding
13    Consulting. But I am, you know, an employee        13      MEnD's practices, policies, protocols,
14    of the company in that spirit so --                14      training, and the like, regarding what
15 Q. Has MEnD ever employed, not subcontracted          15      medical care nurses and health technicians
16    with, ever employed another medical doctor         16      can provide to patients without approval from
17    other than yourself?                               17      a medical provider or supervisor, and
18 A. That particular title? No.                         18      information on how and when the nurses and
19 Q. And why is it that MEnD does not employ any        19      health technicians at Sherburne County Jail
20    other medical doctors other than yourself?         20      obtain medical provider or other supervisor
21 A. It's very standard in our industry to use          21      approval. Are you prepared to provide
22    physicians assistants and nurse practitioners      22      testimony regarding topic number three?
23    in the way that we do. Other than that,            23   A. I am.
24    there is no particular reason. I will say,         24   Q. Are there documents that you reviewed in
25    though, that corporate medical director            25      preparation for providing testimony regarding

Min-U-Script®                          Herbert L. Peterson & Associates                            (7) Pages 25 - 28
                                             hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                 Page 29                                                     Page 31

 1      topic number three?                                 1        primary medical provider there. That's my
 2   A. I reviewed policies and protocols, although I       2        direct supervision in that capacity.
 3      do that frequently. I reviewed some of our          3   Q.   And that was the case in 2016 and 2017?
 4      training curriculum and documents. This is          4   A.   Correct.
 5      not an exhaustive list, it's off the top of         5   Q.   And in 2017, particularly in October of 2017,
 6      my head. I reviewed some of the staff               6        Janell Hussain was the medical provider
 7      meeting agendas from Sherburne County Jail.         7        there?
 8      Those are the ones off the top of my head           8   A.   The primary medical provider there.
 9      that I can recall.                                  9   Q.   And she was a nurse practitioner?
10   Q. And with you serving as the president and          10   A.   Correct.
11      chief medical officer, what do your duties         11   Q.   And she required supervision by you as a
12      consist of with respect specifically to            12        medical doctor; is that correct?
13      Sherburne County?                                  13   A.   You are required to have a collaborative
14   A. It's multifold. This will not be an                14        agreement, but she's able to, in the scope of
15      exhaustive list, this will be off the top of       15        her license, to work independently.
16      my head. I supervise the primary medical           16   Q.   But you had a collaborative agreement with
17      provider there, I provide consultation and         17        her?
18      discussion and direction to any staff who          18   A.   Correct.
19      asks for it and needs it, I frequently talk        19   Q.   So that means she was ultimately operating
20      with my primary medical provider there, I          20        under your license and supervision at
21      have conversations and meetings with               21        Sherburne County?
22      correctional staff, jail administration,           22   A.   She was operating independently. What those
23      Sherburne County sheriff, I've met with            23        agreements are designed to say is if there is
24      Sherburne County judges, public defenders,         24        a difference of opinion in the way a case,
25      I've assisted in training activities over          25        that she agrees that she'll defer to me if we

                                                 Page 30                                                     Page 32

 1        time, I've provided direct medical care to        1        have a disagreement, that sort of thing.
 2        patients there, I've had meetings with a          2        There is more to those agreements than that
 3        pharmaceutical vendor. That's what I can          3        but --
 4        think of off the top of my head.                  4   Q.   She would not have been able to operate at
 5   Q.   You are, as the president and chief medical       5        Sherburne County independently without that
 6        officer, you are the final policy making          6        collaborative agreement with you, correct?
 7        authority there?                                  7   A.   She needs to have a physician that is
 8   A.   Yeah. I mean, everything that we do when it       8        partnered with her. So she can operate day
 9        comes to crafting, honing, fine tuning            9        to day independently, but at the end of the
10        policies, protocols, procedures, everything,     10        day she does need to have that partnership.
11        it's very much a team effort. I get input        11   Q.   That was always you at the Sherburne County
12        and advice and recommendations from all stake    12        Jail?
13        holders. At the end of the day I'm the veto      13   A.   With Janell Hussain, correct.
14        authority. But it's always been a team           14   Q.   And what would you do to supervise Janell
15        effort from day one.                             15        Hussain?
16   Q.   But as the veto authority, the ultimate          16   A.   Oh, goodness. I would be largely involved in
17        responsibility and authority rests with you      17        her training, I would be involved in frequent
18        to either approve or deny the enforcement of     18        consultation and discussion of cases, I would
19        policy?                                          19        see particular patients with her if requested
20   A.   I approve policy and protocols and the           20        or necessary, I would give her frequent
21        enforcement of those is the responsibility of    21        feedback and constructive criticism. That's
22        all of us in supervisory roles.                  22        just off the top of my head.
23   Q.   And you are in a supervisory role as a           23   Q.   Would you review her patient files on a
24        medical doctor at the Sherburne County Jail?     24        regular basis?
25   A.   I'm in a supervisory role directly with my       25   A.   I would do random chart reviews, and then we


Min-U-Script®                            Herbert L. Peterson & Associates                            (8) Pages 29 - 32
                                               hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                                 Page 33                                                    Page 35

 1        also had an external physician do periodic        1      records.
 2        chart reviews as well.                            2   Q. On the eMD system there are medical records
 3   Q.   Was that someone employed by MEnD or              3      that reflect that they were supervised by
 4        Sherburne County?                                 4      you, Dr. Leonard, so were you actually
 5   A.   Neither.                                          5      supervising and reviewing and approving chart
 6   Q.   It was a subcontractor?                           6      notes?
 7   A.   It was a medical doctor, a physician, from I      7   A. At times.
 8        believe he's with North Memorial system that      8   Q. And would that be more likely if you were on
 9        would do formal reviews as well.                  9      call or was it random?
10   Q.   Was that physician retained by you or            10   A. No, it would have been if I was on site or
11        retained by Sherburne County?                    11      cross covering.
12   A.   He's paid by Sherburne County Jail.              12   Q. And if there was testimony that during that
13   Q.   If MEnD is providing care there, why would       13      period of time that at most you might have
14        that independent physician need to come and      14      been to the Sherburne County Jail quarterly,
15        do reviews as well?                              15      would you disagree with that testimony?
16   A.   He didn't need to, we chose to.                  16   A. I would disagree with that testimony.
17   Q.   You did, MEnD was involved in that?              17   Q. So you believe you were there more than
18   A.   A collaborative decision with Sherburne          18      quarterly in 2017?
19        County Jail administration and the sheriff.      19   A. Yes.
20   Q.   Who is that physician?                           20   Q. Seeing patients or engaging in other
21   A.   Which physician?                                 21      activities?
22   Q.   The physician that would come and review the     22   A. All of the above.
23        files independently?                             23   Q. Now, you have a policy and procedure manual
24   A.   Oh, his name?                                    24      that was put in place -- well, that was in
25   Q.   Yes.                                             25      place in 2017 at the Sherburne County Jail?

                                                 Page 34                                                    Page 36

 1 A. Steve Nerheim.                                        1   A. Correct.
 2 Q. How often would he review files?                      2             MR. STORMS: Mark this as 104,
 3 A. At a minimum every six months.                        3         please.
 4 Q. And how often would you go to Sherburne               4                 (Exhibit Number 104 was
 5    County to personally review files?                    5                 marked for identification.)
 6 A. It varied. It was a minimum of every three            6    BY MR. STORMS:
 7    months I would do random reviews. It just             7   Q. I'm going to hand you what's been marked as
 8    varied.                                               8      Exhibit 104. Does this reflect the title
 9 Q. And you would personally go to Sherburne              9      page of your policy and procedure manual that
10    County to do those reviews?                          10      would have been in place in 2017?
11 A. It could be either in person or reviewing the        11   A. This would have been the title page for the
12    EMR system online.                                   12      policy manual.
13 Q. Electronic medical record?                           13   Q. And that shows you signing off as the
14 A. Correct. It could be either/or.                      14      responsible health authority?
15 Q. How often in 2017 were you providing direct          15   A. Correct.
16    medical care to patients at the Sherburne            16   Q. And Michelle Skruch signed --
17    County Jail?                                         17   A. Skroch.
18 A. I don't know if I could give you an accurate         18   Q. Michelle Skroch signs off as director of
19    answer from back then.                               19      nursing?
20 Q. Can you say for a fact that in the year 2017         20   A. Correct.
21    you went and provided direct medical care?           21   Q. And the second page reflects an index of the
22 A. Yes.                                                 22      policies?
23 Q. Would you review and approve medical records         23   A. Correct.
24    at the Sherburne County Jail in 2017?                24   Q. Were there other -- aside from what was in
25 A. I would have to know what you mean by medical        25      this policy and practice manual, were there

Min-U-Script®                            Herbert L. Peterson & Associates                           (9) Pages 33 - 36
                                               hpa@skypoint.com
BRENNER vs.                                                                                        TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                         July 8, 2020
                                                  Page 37                                                    Page 39

 1    other written policies in place for MEnD at            1        protocol manual, are there any other specific
 2    the Sherburne County Jail aside from this              2        writings created by MEnD that has the force
 3    manual?                                                3        of a policy or protocol or practice at MEnD?
 4 A. Written policies, no.                                  4   A.   Oh, my goodness, I don't know how to answer
 5 Q. Would this policy reflect all standing orders          5        that. I apologize. I'm not sure how to
 6    that would have been in place at the                   6        answer that.
 7    Sherburne County Jail in 2017?                         7   Q.   Well, do you issue any other manuals?
 8 A. I'm not sure what you mean by standing orders          8   A.   No other policy or protocol manuals. We have
 9    but I don't believe so.                                9        our trainings that we provide that give
10 Q. You don't believe that this would reflect all         10        direction, so I would consider that a
11    standing orders?                                      11        writing. We have competencies, those are the
12 A. The policy manual?                                    12        other things off the top of my head that I
13 Q. Yes.                                                  13        can think of that would be writings that
14 A. No.                                                   14        would assist in directing medical staff in
15 Q. Do you know what a standing order is?                 15        their duties.
16 A. Yes.                                                  16   Q.   What is a competency?
17 Q. What is your understanding of a standing              17   A.   Competency is a part of individual positions
18    order?                                                18        trainings initially on hire, or if ever
19 A. My understanding of a standing order would be         19        needed in the future. It just provides proof
20    an order that -- I'll give you an example.            20        that a person in a particular position has
21    There are treatment centers like Vineland             21        proven mastery of a certain task or duty or
22    Treatment Center and they have a list of              22        skill.
23    standing orders that any resident or                  23   Q.   So that's more a value, that's not
24    treatment center can have without need for            24        necessarily given as a policy or a practice
25    encounters or of the like. That's my                  25        or protocol to be followed, am I

                                                  Page 38                                                    Page 40

 1      definition.                                          1      understanding that correctly?
 2   Q. And did you, in 2017, did you personally             2   A. Again, this is difficult to answer because
 3      issue standing orders that were in place at          3      you have to demonstrate mastery of these
 4      the Sherburne County Jail?                           4      competencies to performing your duties
 5   A. Standing orders in that definition, no.              5      independently in your position in our
 6   Q. Standing orders under some different                 6      company. So I'm just not sure how to answer
 7      definition?                                          7      that question.
 8   A. No. I wouldn't call them standing orders,            8   Q. Are the policy and protocol manuals made
 9      that's my point.                                     9      available for review of the staff at all
10   Q. What would you call them?                           10      times?
11   A. We have conditions specific protocols.              11   A. They are always available within each
12   Q. And are those reflected in writing?                 12      individual clinic, and most of our nursing
13   A. They are in the protocol manual.                    13      staff have their own copy.
14   Q. And the protocol manual is different than the       14   Q. Electronic, hard copy, or both?
15      policy manual?                                      15   A. It's available both ways.
16   A. Correct.                                            16   Q. Is there aside from the policy or protocol
17   Q. And are you the final or the responsibility         17      manuals that are available in hard copy, are
18      authority for the items reflected in the            18      there other hard copy reference materials
19      protocol manual?                                    19      that are typically available for your staff
20   A. Again, going back to our previous                   20      to review in order to assist them in
21      conversation, I ultimately approved them            21      performing their duties?
22      along with my director of nursing, but the          22   A. That's a pretty broad question. Is there any
23      crafting and fine tuning of all of those is a       23      way you can make it more specific for me?
24      team effort.                                        24   Q. Like do you keep a mini library? For
25   Q. So you have the policy manual and the               25      example, I have some rule books sitting up

Min-U-Script®                             Herbert L. Peterson & Associates                          (10) Pages 37 - 40
                                                hpa@skypoint.com
BRENNER vs.                                                                                        TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                         July 8, 2020
                                               Page 41                                                       Page 43

 1      above my desk.                                    1      protocols that we use.
 2   A. There is certain hard copy reference books        2   Q. So as you sit here today is there one
 3      and then some people have their own apps.         3      particular set of model policies that you
 4      There is also online references, and              4      tend to review that you can name?
 5      depending on your position you would use some     5   A. Again, it's everything I just listed to you.
 6      of those, all of those. So it's a difficult       6   Q. Do you review the model policies and
 7      question to answer, it's very broad.              7      protocols from the National Commission on
 8   Q. Who participates in drafting at MEnD the          8      Correctional Health Care?
 9      policy manual?                                    9   A. Yes.
10   A. Well, anyone that has a stake in the             10   Q. And do you review the Minnesota State
11      day-to-day care of our staff can be involved,    11      statutes and regulations?
12      and that includes correctional staff, jail       12   A. At times, yes.
13      administrators, you name it. And anyone from     13   Q. In particular the DOT statutes and
14      our company can provide suggestions,             14      regulations?
15      requests, feedback throughout the year. So       15   A. Correct.
16      it really is a team effort. And then taking      16   Q. Are there accreditations that MEnD holds?
17      all of that information and trying to put it     17   A. As a company?
18      on paper, that's generally the leadership        18   Q. Yes.
19      team that will, you know, sort of put pen to     19   A. Other than PLLC as a company? I can't think
20      paper, ink to paper, whatever you want to        20      of any other accreditations that the company
21      call it.                                         21      holds.
22   Q. Are you involved in putting pen to paper for     22   Q. You assist some of the jails in obtaining
23      the policy manual?                               23      accreditation?
24   A. Correct.                                         24   A. Our first jail that we've achieved a national
25   Q. So you'll make edits yourself?                   25      accreditation with is Sherburne County.

                                               Page 42                                                       Page 44

 1   A. Correct.                                          1   Q.   When did you obtain that?
 2   Q. What third party documents, meaning documents     2   A.   I believe that was 2018.
 3      not created by MEnD, do you review in the         3   Q.   What was the accreditation?
 4      process of creating the policy or protocol        4   A.   American Correctional Association.
 5      manual?                                           5   Q.   And you have that accreditation today?
 6   A. Again, that's a broad question because it can     6   A.   Correct.
 7      be from any legitimate source that enters         7   Q.   Or Sherburne County does?
 8      into my consciousness for providing medical       8   A.   I probably should have delineated that.
 9      care. So, I mean --                               9        Sorry.
10   Q. Well, are there certain standards in             10   Q.   So should I have. Okay. Is that the only
11      particular that you review for the providing     11        national accreditation that's been obtained
12      of correctional medical care?                    12        by a jail where MEnD provides the care, that
13   A. I review all sorts of standards from primary     13        you know of?
14      care in general, American Correctional           14   A.   Correct.
15      Association, immigration standards, National     15   Q.   And you assisted Sherburne County in
16      Commission Correctional Health Care              16        obtaining that accreditation?
17      standards. I review a lot of material, as        17   A.   Correct.
18      does my staff, in trying to, again, hone what    18   Q.   And does that accreditation need to be
19      we do.                                           19        renewed?
20   Q. Are there model policies that you reviewed in    20   A.   Yes.
21      preparation for drafting your policy and         21   Q.   How often?
22      procedure policy manual?                         22   A.   I believe it's every three years, but I'm not
23   A. It would be the same list. It would be           23        certain.
24      whatever -- whatever we find that we feel is     24   Q.   Have you assisted any jail in attempting to
25      helpful in drafting our ultimate policies and    25        gain accreditation where the jail was

Min-U-Script®                          Herbert L. Peterson & Associates                             (11) Pages 41 - 44
                                             hpa@skypoint.com
BRENNER vs.                                                                                        TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                         July 8, 2020
                                                 Page 45                                                     Page 47

 1      unsuccessful in obtaining the accreditation?        1        whose license was attached to providing the
 2   A. No.                                                 2        service at -- or medical service at that
 3   Q. In your supervisory capacity as a medical           3        jail?
 4      doctor with respect to Janell Hussain, do you       4   A.   Yeah. That's true of any medical facility.
 5      review the State statutes with respect to           5        So we're no different.
 6      scope of practice?                                  6   Q.   So every medical facility that MEnD provides
 7   A. I can't remember the last time I've reviewed        7        treatment to in Minnesota relies upon your
 8      them but I'm sure I have.                           8        license?
 9   Q. What is your understanding of the scope of          9   A.   Technically, yes. You have to have that.
10      practice differences between yourself and          10        Operationally it's much more extensive than
11      Janell Hussain?                                    11        that.
12   A. Again, that's a very broad question. From          12   Q.   Are all of the inmates at each of the jails
13      day in day out activities of providing direct      13        that MEnD provides services to technically
14      patient care, it's minimal at best.                14        your patient?
15   Q. Any specific differences in the legal scope        15   A.   Do you mind repeating that? I'm sorry.
16      of practice that you are aware of between          16   Q.   Are all of the inmates or detainees at all of
17      yourself and Janell Hussain?                       17        the jails that MEnD provides services to, are
18             MR. NOVAK: I object to the form,            18        they all technically your patients?
19         calls for a legal conclusion. You can           19   A.   No. They are all of our patients. All of
20         go ahead.                                       20        our medical providers have their own
21             THE WITNESS: Off the top of my              21        patients. All of our medical providers are
22         head I don't have those committed to            22        primarily assigned to particular facilities.
23         memory. There are certain endeavors             23        And so that's how it's broken down.
24         that I can think of where it requires a         24   Q.   So in 2017 were the detainees at Sherburne
25         physician's statement, such as an               25        County Jail -- or sorry. In 2017 were the

                                                 Page 46                                                     Page 48

 1          examiner's statement. I'm just not              1      detainees and inmates at Sherburne County
 2          recalling off the top of my head.               2      Jail your patients?
 3    BY MR. STORMS:                                        3   A. They were not my direct patients. They were
 4   Q. What is an examiner's statement?                    4      primarily Janell Hussain's patients. But
 5   A. It's basically when you have a patient that         5      again, whenever medical providers or myself
 6      you have to put an emergency hold on.               6      from our team were needed to assist her, then
 7   Q. And you employ nurse practitioners but also         7      we would. So primarily she is assigned to
 8      employ registered nurses?                           8      that facility.
 9   A. Correct.                                            9   Q. But Janell Hussain couldn't have those
10   Q. What is your understanding -- and do you           10      patients were it not for the collaborative
11      supervise registered nurses?                       11      agreement with you?
12   A. I don't directly supervise them.                   12   A. Yep.
13   Q. Are they in some fashion supervised by you --      13             MR. NOVAK: I object to form.
14      or I'm sorry. Do they in some fashion need         14             THE WITNESS: She needs to have
15      to be supervised by you in order to provide        15          that relationship with me to provide her
16      the work at Sherburne County Jail?                 16          independent care that she provides each
17   A. I'm not required to. But I am -- I'm always        17          day.
18      available to assist our leadership staff           18    BY MR. STORMS:
19      wherever necessary wherever I need to be           19   Q. But as you understand it, the care that she's
20      involved. But day in and day out, typical          20      providing each day, those individuals she's
21      supervision is provided by our leadership          21      providing care to are not necessarily your
22      team.                                              22      patients?
23   Q. The nurses that provide work at Sherburne          23   A. They are not my direct patients, they are
24      County would not be able to work at Sherburne      24      assigned to her. Just like, again, any other
25      County if there were not a medical doctor          25      clinic, clinical practice you would have,

Min-U-Script®                            Herbert L. Peterson & Associates                           (12) Pages 45 - 48
                                               hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                 Page 49                                                     Page 51

 1      where a nurse practitioner or a physicians          1         these patients would lie -- in Sherburne
 2      assistant works in that capacity.                   2         County would lie with Janell Hussain.
 3   Q. I understand you are saying direct patients,        3         With obviously assistance and any help
 4      are they indirectly your patients?                  4         that she required to do so.
 5   A. No. I'm literally saying they are directly          5    BY MR. STORMS:
 6      assigned to her and I have my roles and             6   Q. Now, does that primary responsibility rest
 7      responsibilities and she has hers.                  7      with her when she's off duty?
 8   Q. Okay. So they are not your patients?                8   A. When she's off duty it depends on when you
 9   A. I guess I don't know how to answer that. I          9      are talking about. So I would need to know
10      would say all the patients in Sherburne            10      more of what you mean by that.
11      County are her patients, I just have my roles      11   Q. So, for example, if she's off duty and not on
12      and responsibilities in assuring that her and      12      call, somebody else is the on-call provider?
13      I have the proper relationship and do my due       13   A. Correct. Then there is on-call rotation.
14      diligence and duties working with her.             14      And whoever is assigned for that period of
15   Q. I understand that. I would understand this         15      time on call is responsible to assist our
16      to be a yes or no question. Either those           16      team in caring for those patients. And
17      inmates she's working with are your patients       17      that's the assistance I was talking about.
18      or they are not at Sherburne County Jail.          18      They are primarily assigned to her, but when
19              MR. NOVAK: Is there a question             19      she needs assistance from our team that's
20          pending?                                       20      what we provide.
21    BY MR. STORMS:                                       21   Q. And now you have nurse practitioners but you
22   Q. It's a yes or -- I'm looking for an answer to      22      also have registered nurses who work under
23      my question. Are those patients at Sherburne       23      your license at MEnD?
24      County Jail or not?                                24   A. They ultimately work under my license in
25              MR. NOVAK: Asked and answered. Go          25      that, as we discussed earlier, my license is

                                                 Page 50                                                     Page 52

 1         ahead.                                           1        required to have these facilities
 2             THE WITNESS: I'm not sure how to             2        operational, they work under the supervision
 3         answer that because I'm just not sure            3        of their team.
 4         what you are trying to ask me in regards         4   Q.   What is the difference in the scope of
 5         to those patients. I mean --                     5        practice between a nurse and a nurse
 6    BY MR. STORMS:                                        6        practitioner?
 7   Q. I'm asking if they are your patients?               7   A.   That's a broad question. Is there something
 8   A. I don't know how to answer that question.           8        specific you are asking or looking for?
 9      I'm not primarily responsible for their             9   Q.   Yeah. Can you tell me specifically what
10      day-to-day care, she is. I'm responsible for       10        things a nurse practitioner can do that a
11      my duties as her supervisor. Again, just           11        nurse, a registered nurse, cannot?
12      like you would have on any other facility          12   A.   I can give you a couple of examples.
13      where a nurse practitioner provided care.          13   Q.   Please.
14   Q. As a lawyer I have to know who my clients          14   A.   Nurses can't prescribe medication on their
15      are, right? I can tell you who my clients          15        own, nurses have to stay within the scope of
16      are. So are you telling me you don't know if       16        their care or have a protocol to use or a
17      these are your patients or not?                    17        known procedure to use.
18             MR. NOVAK: Asked and answered. I            18   Q.   What does that mean, stay within the scope of
19         counted about four.                             19        their care?
20             THE WITNESS: I guess at the end of          20   A.   Just in the scope of their licensure as a
21         the day I would look at it this way,            21        nurse.
22         these patients are assigned to MEnD             22   Q.   And aside from the prescription of
23         Correctional Care. So in some essence           23        medication, is there any way that scope
24         they are my patients as well. But the           24        differs from a nurse practitioner?
25         primary responsibility of caring for            25   A.   Other than what? I'm sorry.

Min-U-Script®                            Herbert L. Peterson & Associates                           (13) Pages 49 - 52
                                               hpa@skypoint.com
BRENNER vs.                                                                                     TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                      July 8, 2020
                                                Page 53                                                    Page 55

 1   Q. The ability to prescribe medication.               1      PCP?
 2   A. They are not able to formally diagnose. I          2   A. Specifically to PCP? No.
 3      mean, those are the two biggest factors. Are       3   Q. Is the training at MEnD that PCP is a drug
 4      there other things? Certainly. I mean,             4      that individuals do not suffer from drug
 5      those are the first two examples off the top       5      withdrawal on?
 6      of my head.                                        6   A. I wouldn't categorize it that way.
 7   Q. In terms of treating patients, there is a          7   Q. Should a nurse or a medical provider be
 8      difference between nurse interventions and         8      concerned about someone who tested positive
 9      medical interventions?                             9      for PCP with respect to drug withdrawal?
10   A. I don't characterize them that way. Medical       10              MR. NOVAK: I object to the form,
11      interventions is a broad term so there is         11          incomplete hypothetical.
12      plenty of nursing interventions that, in my       12              THE WITNESS: It would have to
13      mind, would be categorized as medical             13          depend on the patient but in general PCP
14      interventions.                                    14          withdrawal is a minor event on the scope
15   Q. Have you ever reviewed the Minnesota State        15          of drugs that we deal with that a person
16      statutes with respect to scope of practice?       16          could suffer from withdrawal.
17   A. Again, I have. I can't tell you when the          17    BY MR. STORMS:
18      last time I would have done that would have       18   Q. The effects of PCP can be significant?
19      been and in what area I would have reviewed.      19              MR. NOVAK: Form.
20   Q. Is that not part of something that you review     20              THE WITNESS: They can be. It just
21      annually when you are doing a policy and          21          depends on the patient and the usage and
22      procedure manual?                                 22          situation.
23   A. There is no mandate that says we have to          23              MR. STORMS: Can we go off the
24      review those annually. It's ongoing when I        24          record?
25      get notifications of changes, things of that      25                  (A break was taken.)

                                                Page 54                                                    Page 56

 1      nature. It's periodic, I can't tell you if         1    BY MR. STORMS:
 2      it's annually.                                     2   Q. So with respect to withdrawal, drug
 3   Q. Is drug withdrawal a diagnosis?                    3      withdrawal, as to the nurses, the nurses have
 4   A. Drug withdrawal would be a condition, there        4      a protocol that's akin to a standing order
 5      is more specific diagnoses that would be           5      that they can refer to?
 6      assigned to a condition like that.                 6   A. It's not a standing order but they do have a
 7   Q. So is that a diagnosis or not a diagnosis?         7      protocol that they can use for care of those
 8             MR. NOVAK: Objection, asked and             8      patients.
 9          answered.                                      9   Q. What is it that technically distinguishes the
10             THE WITNESS: It can be but it              10      protocol from a standing order?
11          doesn't have to be.                           11   A. I mentioned this earlier, my definition of a
12    BY MR. STORMS:                                      12      standing order is an order that allows a
13   Q. And if a patient is suffering from drug           13      patient to have whatever treatment is on that
14      withdrawal, is that something that a -- or        14      standing order without medical intervention
15      I'm sorry, if the patient is identified as        15      from anybody. I just don't categorize the
16      having a drug withdrawal, is that something a     16      two the same.
17      registered nurse can treat on her own without     17   Q. But through the protocol is the nurse given
18      supervision by a medical provider?                18      discretion how to treat a patient suffering
19   A. If she has protocols that allow her to            19      from drug withdrawal?
20      provide certain services and care, she can        20   A. They are given parameters on certain tasks
21      provide within the scope of those protocols.      21      and things that they can do. I will tell you
22   Q. And MEnD has protocols that address drug          22      that most of the time if there is a patient
23      withdrawal?                                       23      who is exhibiting significant chemical
24   A. Correct.                                          24      withdrawal, there will be a medical provider
25   Q. Does MEnD have a specific drug protocol on        25      involved. Not always, but if there is

Min-U-Script®                           Herbert L. Peterson & Associates                          (14) Pages 53 - 56
                                              hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                                 Page 57                                                   Page 59

 1        significant chemical withdrawal oftentimes a      1    BY MR. STORMS:
 2        medical provider will be involved.                2   Q. Just with respect to reviewing your entire
 3   Q.   But it's the nurse's responsibility to get        3      policy and procedure manual, like other
 4        that provider involved?                           4      documents we might read, sometimes you use
 5   A.   When necessary, correct.                          5      the word "must", sometime you use the word
 6   Q.   And the same would be true for suicide risk       6      "may", right?
 7        assessment protocols?                             7   A. Oh, within our manual?
 8   A.   What would be? I'm sorry.                         8   Q. Correct.
 9   Q.   So there is a suicide risk assessment             9   A. There are times where those two words are
10        protocol as well in your protocol manual?        10      both used, correct.
11   A.   Correct.                                         11   Q. And "must" means what we would understand it
12   Q.   And it's contingent upon the nurse to make       12      to mean in terms of plain language, it's
13        the decision about whether or not a medical      13      something the employee has to do?
14        provider needs to get involved?                  14   A. What they are directed to do.
15   A.   They use the tools that they have at their       15   Q. "May" gives them discretion?
16        disposal to direct them in their tasks.          16   A. Correct.
17   Q.   What are those tools at their disposal?          17   Q. I'm handing you what's been marked as Exhibit
18   A.   Well, everything that you see within our         18      105. Are you familiar with this document?
19        protocol, training, forms. They all play a       19   A. I am.
20        part in that process.                            20   Q. And did you assist in creating this document?
21   Q.   But the nurses are, with respect to suicide      21   A. Yes.
22        screening, given discretion with respect to      22   Q. Was there anyone else who assisted you in
23        whether or not to contact the medical            23      creating this document?
24        provider unless they meet a certain risk         24   A. I'm sure there was. I'm sure it was a team
25        assessment score; would that be true?            25      effort.

                                                 Page 58                                                   Page 60

 1   A. I don't think I'd categorize it that way.           1   Q. Was this a document that is truly original in
 2      They have, again, the protocols and training        2      nature or did you use something else as to
 3      that show them critical levels in those steps       3      base it off of?
 4      but they have the discretion, even when             4   A. It's a highbred of information that we have
 5      someone doesn't meet those criteria, they           5      found and information that we have created.
 6      could call whenever they would like if they         6   Q. And you felt like it was unique enough to
 7      have any concerns.                                  7      copyright it?
 8   Q. But are they only required to contact a             8   A. That was our opinion.
 9      medical provider if there is a total risk           9   Q. And according to this document, a total of 36
10      assessment score that meets 36 points?             10      points or more requires intervention; is that
11   A. No, I mean, there is an entire protocol that       11      true?
12      lists out what they are supposed to do,            12   A. Yeah, it requires at minimum consultation
13      that's one of the steps.                           13      with medical provider.
14   Q. And so it's your understanding that some of        14   Q. Are there any specific documents that you can
15      those other protocols require contact of a         15      identify or documents, policies, practices
16      medical provider aside from the risk               16      that you used or reviewed to help you create
17      assessment?                                        17      this document?
18   A. Anyplace within our protocols where it deems       18   A. I can't remember. It's been quite a long
19      a nurse must consult with a medical provider,      19      time.
20      they should.                                       20   Q. So just to make sure I understand this
21             MR. STORMS: Will you mark that as           21      clearly, in theory if somebody identified
22          Exhibit 105?                                   22      that they were a plan in progress, that would
23                 (Exhibit Number 105 was                 23      make them a high risk 10, correct?
24                 marked for identification.)             24   A. What do you mean by plan in progress?
25                                                         25   Q. For time?

Min-U-Script®                            Herbert L. Peterson & Associates                         (15) Pages 57 - 60
                                               hpa@skypoint.com
BRENNER vs.                                                                                     TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                      July 8, 2020
                                                 Page 61                                                   Page 63

 1   A. Got it. Correct.                                    1    BY MR. STORMS:
 2   Q. And they could have, in terms of prior              2   Q. Well, so but on this form, this form only
 3      attempts, they could have multiple serious          3      requires a total of 36 -- or it requires a
 4      attempts and that would also be a 10?               4      total of 36 to mandate an intervention,
 5   A. If we're aware of multiple serious attempts,        5      correct?
 6      that would give them a 10 score.                    6   A. A score of 36 demands intervention, you don't
 7   Q. And one of the ways MEnD could be aware of          7      need to have 36 to have intervention with a
 8      that is through their own medical record            8      patient.
 9      keeping?                                            9   Q. Okay. So if somebody had three high risk
10   A. It could be any source. If we are aware of         10      categories like that, even though this form
11      multiple serious attempts and we're                11      wouldn't require them, you would expect from
12      reasonably certain of that fact, that's where      12      your practice that this patient's care would
13      we'd get the information.                          13      be elevated to a provider or someone else?
14   Q. Sure. But one of the things that MEnD does         14             MR. NOVAK: Form, same objections.
15      is maintain medical records for its inmates        15             THE WITNESS: Again, what you
16      or detainees for at least seven years,             16         described as a hypothetical situation,
17      correct?                                           17         I've never seen. So I would never even
18   A. Correct.                                           18         expect to be in that situation in the
19   Q. And that's to provide continuity of care?          19         first place. So if somebody had a score
20   A. In part. In part.                                  20         less than 36, and the user still had
21   Q. What other reasons?                                21         significant concerns about that patient,
22   A. Regulated that we must.                            22         they are absolutely allowed and
23   Q. You understand that medical records, one of        23         encouraged to reach out for any
24      the purposes of keeping them, is to provide        24         assistance that they need.
25      continuity of care and to have a medical           25


                                                 Page 62                                                   Page 64

 1      history?                                            1    BY MR. STORMS:
 2   A. Oh, certainly.                                      2   Q. Where does the number 36 come from?
 3   Q. And then with respect to depression, someone        3   A. I don't remember the specifics of the
 4      could have major depression and hopelessness        4      conversation but it was an activity that we
 5      and that would be a 10 as well?                     5      undertook years ago with my team of a mental
 6   A. Again, if we deemed with reasonable certainty       6      health director just in determining what
 7      that's what they have, then that's what we'd        7      would be a reasonable score that would still
 8      score them as.                                      8      be appropriate and reliable and usable.
 9   Q. So in theory someone could have a plan in           9   Q. And these are performed by RNs?
10      progress, multiple serious attempts, and           10   A. They can be used by registered nurses or
11      major depression and hopelessness, but then        11      higher.
12      be scored a zero on everything else, and this      12   Q. Based upon MEnD's typical practices, are they
13      risk screening form would not require a            13      typically performed by RNs?
14      mandatory report to a medical provider?            14   A. I don't know if I'd use the word typically.
15             MR. NOVAK: I object to the form,            15      But they are often used by registered nurses.
16         incomplete hypothetical, calls for              16   Q. And an RN is not considered under Minnesota
17         speculation. Go ahead.                          17      law to be a qualified mental health provider,
18             THE WITNESS: Yes, it has to be in           18      correct?
19         the context of an individual patient.           19   A. Correct.
20         That hypothetical situation sounds              20   Q. And with respect to the time that you as a
21         almost unattainable to me so -- I've            21      medical doctor spend in clinic with patients
22         never seen that in medical practice,            22      in Minnesota, it would be fair to
23         somebody with that constellation of             23      characterize that as 10 percent or less?
24         scoring on this form.                           24   A. Direct face-to-face patient care?
25                                                         25   Q. Yes.

Min-U-Script®                            Herbert L. Peterson & Associates                         (16) Pages 61 - 64
                                               hpa@skypoint.com
BRENNER vs.                                                                                     TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                      July 8, 2020
                                                Page 65                                                   Page 67

 1   A. I think that's a fair assessment.                  1   Q. Now, the testimony from Mr. Carr was that
 2   Q. Are there any counties in Minnesota where you      2      there is not a licensed physician coming to
 3      are thee medical provider for that jail?           3      the facility on a monthly basis. Would you
 4   A. The primary medical provider?                      4      disagree with that testimony?
 5   Q. Yes.                                               5   A. Yeah, I can't speak for Pat Carr. I've
 6   A. No.                                                6      answered that question already.
 7   Q. When is the last time you would have been a        7   Q. Do you believe you come on a monthly basis?
 8      primary medical provider for a jail in             8   A. Correct.
 9      Minnesota?                                         9   Q. My understanding of your prior testimony was
10   A. I can't give you an exact answer on that.         10      that at a minimum once every three months?
11   Q. When was the last time you reviewed the           11             MR. NOVAK: I object to the form,
12      contract with Sherburne County Jail?              12          misstates the prior testimony.
13   A. In what way do you mean?                          13             THE WITNESS: So I'm telling you
14   Q. When was the last time you actually reviewed      14          that I come to Sherburne County Jail
15      the formal contract?                              15          facility on average at least once a
16   A. Read through it?                                  16          month. That is my testimony.
17   Q. Yes.                                              17    BY MR. STORMS:
18   A. I wouldn't know. I don't know. I can't            18   Q. And if Janell Hussain provided contrary
19      recall.                                           19      testimony, she'd be incorrect as well?
20   Q. I am just going to take it out for you since      20             MR. NOVAK: I object to the form,
21      this is tabbed separately. I'm going to hand      21          misstates the testimony.
22      you what was marked as Sherburne Exhibit          22             THE WITNESS: Again, I won't speak
23      Number 3, starting at Sherburne 1788. Please      23          to her testimony but what I will tell
24      take an opportunity to review that.               24          you is every time I'm in that facility,
25   A. Is there anything in particular you want me       25          I may be working a different person, I

                                                Page 66                                                   Page 68

 1      to review of this?                                 1        may be working with some people certain
 2   Q. Well, at first I just want to confirm that         2        visits, others other visits. And as I
 3      that is the existing contract with Sherburne       3        stated before, I work directly with
 4      County?                                            4        Janell Hussain on a very frequent basis.
 5   A. This is the most recent written agreement          5 BY MR. STORMS:
 6      that we have between Sherburne County and          6 Q. Just so I'm clear, it's your testimony that
 7      MEnD.                                              7    you are physically at the Sherburne County
 8   Q. And that's from 2014?                              8    Jail at least on a monthly basis?
 9   A. Correct.                                           9 A. As I've answered, on average I'm there at
10   Q. And I'd like to turn your attention, you will     10    least once a month.
11      see there are these Bates numbers, that's the     11 Q. So when you say on average, does that mean
12      little numbers below the box there, where it      12    you could go three times in January but then
13      says Sherburne 01788?                             13    not go again in February and March?
14   A. Okay.                                             14 A. I'm not saying that at all. I'm just saying
15   Q. I'd like to turn your attention to Sherburne      15    on average I'm there at least once a month.
16      01793.                                            16    I wouldn't be able to give you that specific.
17   A. Okay.                                             17 Q. Do you document your visits in any fashion?
18   Q. And please review Section 1.18.1.                 18 A. In what manner?
19   A. Okay. Okay.                                       19 Q. In any manner. Is there any documents we can
20   Q. Did you review that provision in preparation      20    look at to confirm your testimony that you
21      for today's deposition?                           21    are there on a monthly basis?
22   A. I don't know if I recall that specific            22 A. I don't know.
23      section.                                          23 Q. Well, you would be the one making the
24   Q. Are you aware of this specific section?           24    documents, correct?
25   A. I'm aware of it.                                  25 A. I would need to know what documents you mean,


Min-U-Script®                           Herbert L. Peterson & Associates                         (17) Pages 65 - 68
                                              hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                                 Page 69                                                    Page 71

 1        that's my problem. I don't know what you          1   A. Not typically. Not typically.
 2        mean by documents so I don't know the answer      2   Q. So the only way we could prove that would
 3        to that.                                          3      just be by your word?
 4   Q.   I don't know what you create. So do you           4   A. I don't know the answer to that.
 5        create some document that reflects your           5   Q. I mean, you are the doctor, you are the one
 6        monthly visit to the Sherburne County Jail?       6      who makes medical records, not me. So is
 7   A.   I don't have a log sheet of my visits, if         7      there anything other than your word that
 8        that's what you are asking. I don't have          8      would prove that you reviewed a chart of a
 9        that.                                             9      patient?
10   Q.   Do you maintain an Outlook calendar?             10   A. I don't know the answer to that.
11   A.   I have an Outlook calendar but it's not --       11   Q. There is nothing --
12        it's not accurate to every facility I go to.     12   A. I know what I have done, I don't know the
13        It's more of for big events, events that         13      answer to that question.
14        would be conflicts for other day-to-day          14   Q. You can't identify anything when you do a
15        activities, events that people would know        15      review of a random review of files that you
16        that I'm unavailable, that sort of thing.        16      create on a consistent basis?
17        But it's not a calendar that shows my every      17   A. A file that I create from that review?
18        whereabouts.                                     18   Q. Correct.
19   Q.   Do you create medical records when you go on     19   A. Not off the top of my head.
20        your monthly visits to the Sherburne County      20   Q. And have you ever had a conversation with
21        Jail?                                            21      Commander Carr about whether or not you are
22   A.   It depends on the visit.                         22      in fact coming on a monthly basis to the
23   Q.   Sometimes you do?                                23      Sherburne County Jail?
24   A.   Sometimes I do.                                  24   A. Not that I can recall.
25   Q.   If you created a medical record, how would we    25   Q. I'll take that back from you.

                                                 Page 70                                                    Page 72

 1      know that?                                          1             MR. NOVAK: What exhibit was that,
 2   A. It would be in eMDs.                                2         Jeff?
 3   Q. And it would reflect -- there are documents         3             MR. STORMS: It was Sherburne
 4      in eMDs that would reflect you providing            4         Exhibit Number 3.
 5      primary care to inmates at Sherburne County         5             MR. NOVAK: Is that part of our
 6      Jail?                                               6         kind of ongoing number we're using?
 7   A. There would be some, yes.                           7             MR. STORMS: It's outside of it.
 8   Q. And that's part of a monthly standard               8             MR. NOVAK: It's outside of it.
 9      practice for you?                                   9         Okay. That's all I was checking.
10   A. I'm not sure --                                    10    BY MR. STORMS:
11   Q. Or are you going and providing primary care        11   Q. Now, my understanding -- let's go back. Do
12      to inmates on a monthly basis at Sherburne         12      you carry an iPhone or some other portable
13      County Jail?                                       13      electronic device, I assume?
14   A. I could be providing direct face-to-face           14   A. I have a cell phone.
15      care, I could be providing indirect care, I        15   Q. And you receive emails on that?
16      could be providing consultation to staff on a      16   A. I can receive emails on it, sure.
17      very frequent basis. It just depends on the        17   Q. Do you receive emails on it?
18      situation and the case.                            18   A. Sure.
19   Q. And would you go and review chart files            19   Q. Has that been the case since 2017?
20      yourself?                                          20   A. I'm assuming so. I can't swear to that but
21   A. Yeah. We discussed this earlier, that              21      I'm assuming so.
22      periodically I would do random chart reviews       22   Q. And you'd receive those emails through your
23      of patients within Sherburne County Jail.          23      MEnD account?
24   Q. Would you create documents reflecting that         24   A. One of them, yes.
25      you did those chart reviews?                       25   Q. Do you have several MEnD accounts, email

Min-U-Script®                            Herbert L. Peterson & Associates                          (18) Pages 69 - 72
                                               hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                 Page 73                                                    Page 75

 1      accounts?                                           1        have some performance issue, you can ask
 2   A. No.                                                 2        their assistance with it.
 3   Q. Do you have a separate email account for the        3   Q.   So the laptop you had before the Lenovo
 4      Todd Leonard Consulting?                            4        laptop, is that something you would have
 5   A. Yes.                                                5        turned over to Marco or would you have just
 6   Q. What is that email address?                         6        thrown it in the garbage?
 7   A. Leonardconsulting@yahoo.com.                        7   A.   It wouldn't have been turned over to Marco,
 8   Q. And do you use either a laptop or a desktop         8        it would have just been discarded in the
 9      at home?                                            9        appropriate way you discard a laptop.
10   A. Oh, at times, sure.                                10   Q.   How do you do that?
11   Q. Which is it, a laptop or a desktop?                11   A.   It may have been in the garbage, it may have
12   A. Laptop.                                            12        been through the vendor I purchased it, I
13   Q. What kind of laptop?                               13        don't recall. I just don't recall.
14   A. I currently have a Lenovo.                         14   Q.   And you don't know how long ago that would
15   Q. And how long have you had that for?                15        have been?
16   A. A couple of years. I don't know.                   16   A.   I don't.
17   Q. Since 2017?                                        17   Q.   And your home laptop, do you receive your
18   A. No, I think I got it -- I don't know. I            18        MEnD emails on that laptop as well?
19      don't know the answer to that.                     19   A.   Yes, I can receive emails on that laptop.
20   Q. What type of device did you have before the        20   Q.   And can you access eMDs through that laptop?
21      Lenovo?                                            21   A.   Yes.
22   A. I don't recall.                                    22   Q.   And is that the same laptop that you would
23   Q. Did you have a different home device?              23        then use at your office or do you have a
24   A. I had a different laptop.                          24        different computer at your office?
25   Q. What did you do with that laptop?                  25   A.   I have a desktop at my office.

                                                 Page 74                                                    Page 76

 1   A. It's probably destroyed, garbage.                   1 Q. And do you know the current brand of your
 2   Q. So you would have just thrown it in the             2    desktop?
 3      garbage?                                            3 A. HP.
 4   A. We would have -- what is the word I'm trying        4 Q. How long have you had that desktop for?
 5      to look for -- discarded it as one would            5 A. I don't know if I can give you a specific
 6      normally do.                                        6    answer but it's less than a year old.
 7   Q. When you say "we" are you talking about you         7 Q. What did you do with the prior desktop?
 8      would have discarded that through working           8 A. I don't recall. I don't recall if I still
 9      with MEnD or just individually?                     9    have it or not.
10   A. I don't even know the answer to that               10 Q. Do you use backup drives for your computers?
11      question. It just would have been the course       11 A. The only thing I've done is used an external
12      of business, day-to-day business.                  12    hard drive just for important documents.
13   Q. I understand that. Do you have an IT person        13 Q. How long have you had that for?
14      you work with at MEnD?                             14 A. I don't know specifically. Approximately a
15   A. We don't have an IT person, we work with           15    year.
16      Marco.                                             16 Q. Is there a backup system at your corporate
17   Q. Is that a company or a person?                     17    offices?
18   A. A company.                                         18 A. When you say backup system, what do you mean?
19   Q. They provide IT services?                          19 Q. Yeah. Is there something that backs your
20   A. Yeah. I mean, they help us in a number of          20    system up? For example, if your computers
21      ways.                                              21    crashed, is there sort of a network-wide
22   Q. Do you give them your laptops to, you know,        22    backup system for your documents?
23      download what you need to have downloaded,         23 A. I don't know the specific answer to that. I
24      things like that?                                  24    don't know.
25   A. They set them up at the beginning and if you       25 Q. Who would know that? Would that be Marco?


Min-U-Script®                            Herbert L. Peterson & Associates                          (19) Pages 73 - 76
                                               hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                                  Page 77                                                   Page 79

 1   A.   They may.                                          1              MR. NOVAK: I object to the form.
 2   Q.   Is Marco M-A-R-C-O?                                2              THE WITNESS: I'm still not
 3   A.   Correct.                                           3          following. I get an email from a
 4   Q.   And with respect to email systems, do you use      4          sheriff county -- or a Sherburne County
 5        Microsoft Outlook?                                 5          Sheriffs Department that's supposed to
 6   A.   Correct.                                           6          be an FYI to me, it's not something that
 7   Q.   Did you personally go into your Microsoft          7          is a medical record for me.
 8        Outlook and search for emails as part of this      8    BY MR. STORMS:
 9        case?                                              9   Q. What is your understanding of why you are
10   A.   I had my business office manager and Marco        10      getting that FYI?
11        assist in trying to find emails related to        11   A. Literally as an FYI, just keeping me in the
12        this case.                                        12      loop.
13   Q.   And did they find any?                            13   Q. And why is it important that you be in the
14   A.   I'm assuming they found whatever you've           14      loop?
15        gotten.                                           15   A. I don't know specifically why they include me
16   Q.   Have you ever personally looked in your           16      in that list, but I was told it was just an
17        computer to see what emails you had related       17      FYI.
18        to this case?                                     18   Q. And so when you get a segregation notice from
19   A.   I allowed my business office manager to do it     19      Sherburne County Jail, do you read it?
20        in relation to all of the emails that we were     20   A. It depends on the situation. If it's a
21        trying to search and find. So it was part of      21      patient that I'm interested in, I may.
22        one, I guess, endeavor exhaustive search.         22   Q. So some of them you'll delete without even
23   Q.   I'm asking you if you've ever personally went     23      reading the email?
24        and looked through your emails?                   24   A. I'll read the email, and some I will delete
25   A.   I don't recall if I -- looked for emails          25      after that.

                                                  Page 78                                                   Page 80

 1      specific to this case?                               1   Q. Do you ever act on the segregation notices
 2   Q. Correct.                                             2      you receive from Sherburne County Jail?
 3   A. I don't recall. I just don't recall if I             3   A. On occasion. On occasion.
 4      looked for any particular email or not.              4   Q. Who is supposed to be acting on them?
 5   Q. Do you delete your emails on a daily basis?          5   A. Well, they are directed mainly to our
 6   A. I don't know how to answer that. I delete            6      clinical personnel that are on site that work
 7      emails on a regular basis? I'm not sure what         7      within Sherburne County Jail day in and day
 8      you are asking, I'm sorry.                           8      out, that's the primary audience to those
 9   Q. Well, you receive, for example, segregation          9      emails.
10      notices from the Sherburne County Jail,             10   Q. Did you ever personally go and look to see if
11      correct?                                            11      you were in possession of a segregation
12   A. Correct.                                            12      notice related to Dylan Brenner?
13   Q. How long do you keep those for?                     13   A. We would have in the pursuit of all emails
14   A. Usually same day I delete. They are an FYI          14      related to Dylan Brenner.
15      to me so that's how I --                            15   Q. I'm asking you. Did you ever personally look
16   Q. So you delete the patient record of a               16      in your computer to see if you received that
17      segregation notice on the same day you get          17      segregation notice?
18      it?                                                 18   A. Me personally alone? I don't know if I ever
19            MR. NOVAK: I object to the form.              19      did that. I can tell you that as a team we
20            THE WITNESS: I'm not even sure                20      most certainly did.
21          what you are asking. I'm sorry.                 21   Q. So in terms of retrieving documents, have you
22    BY MR. STORMS:                                        22      ever personally went into your computer to
23   Q. Well, you get a segregation notice directed         23      look for documents related to Dylan Brenner?
24      to you, you are a doctor and they are a             24   A. Ever?
25      patient, correct?                                   25   Q. Yes.

Min-U-Script®                             Herbert L. Peterson & Associates                         (20) Pages 77 - 80
                                                hpa@skypoint.com
BRENNER vs.                                                                                     TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                      July 8, 2020
                                               Page 81                                                    Page 83

 1 A. I don't know. I may have. I don't know. It          1        to this endeavor today because that's what I
 2    would depend on something more specific.            2        let them do with my team with Traci Newman
 3 Q. Well, you understand there are discovery            3        and Marco and whoever else was involved with
 4    obligations in this case, correct?                  4        those two folks so --
 5 A. Absolutely.                                         5   Q.   Did Marco -- what is your understanding of
 6 Q. And you understand that you've been sued in         6        what Marco did as a search for documents that
 7    both your official capacity on behalf of MEnD       7        were requested?
 8    and in your individual capacity?                    8   A.   I don't have every specific of what they did,
 9 A. Yes, I'm aware of that.                             9        I just know they did an exhaustive good faith
10 Q. And what have you personally done in your          10        effort search working with my team.
11    official capacity, because we're going to          11   Q.   I'm going to refer you to page six of the
12    have an individual deposition, too, but in         12        deposition notice.
13    your official capacity on behalf of MEnD,          13   A.   Okay.
14    what have you personally done to ensure that       14   Q.   And first I'm going to refer you to topic
15    your emails have been reviewed?                    15        number 30, the steps, actions, and efforts
16 A. I cooperated with my team every step of the        16        MEnD took to preserve documents and other
17    way ensuring that they did an exhaustive           17        information relative to Dylan Brenner. Are
18    search of my email account.                        18        you prepared to provide that testimony today?
19 Q. So you gave them access to your email              19   A.   Yes.
20    account?                                           20   Q.   Did you review documents in preparation to
21 A. I did.                                             21        provide that testimony?
22 Q. And who would that have been?                      22   A.   Review documents related to number 30?
23 A. Traci Newman and Marco. And I don't know who       23   Q.   Correct.
24    else would have been involved in that beyond       24   A.   I'm not sure how to answer that. I mean, I
25    those two.                                         25        reviewed the documents that have been

                                               Page 82                                                    Page 84

 1   Q. So on behalf of MEnD did you ever personally      1        produced. I can't tell you how -- I don't
 2      search for anything in any computer related       2        know how to answer that.
 3      to Dylan Brenner?                                 3   Q.   Well, did MEnD ever make efforts to preserve
 4   A. Again, I've answered this. We worked as a         4        video related to Dylan Brenner that you are
 5      team, I was directing the staff that I            5        aware of?
 6      thought would be best for these tasks and         6   A.   In what regard?
 7      tried to stay organized in that fashion. So       7   Q.   Any video of Dylan Brenner, are there any
 8      in that way, that's how I was involved.           8        actions that MEnD took in an attempt to
 9   Q. And I want to make sure I'm clear, though.        9        preserve video?
10      You've never personally gone into any            10   A.   We wouldn't have control over any video of
11      computer and looked for documents related to     11        Dylan Brenner.
12      Dylan Brenner?                                   12   Q.   Are you aware of the fact that Dylan Brenner
13             MR. NOVAK: I object to the form.          13        was housed in a cell that was monitored by
14             THE WITNESS: I never looked in            14        video?
15         anybody else's email account personally.      15   A.   For a portion of his time in Sherburne County
16         I worked with my office manager and           16        Jail, correct.
17         Marco in that search but I wasn't             17   Q.   Did MEnD ever make any efforts to preserve
18         personally hitting the keys and doing         18        that video?
19         the search myself.                            19   A.   It's not our video, that's Sherburne County's
20    BY MR. STORMS:                                     20        ownership of that video. So they have to
21   Q. With respect to your own emails?                 21        decide what they are going to do with that
22   A. Again, I've already answered this. I don't       22        video, I can't direct them.
23      know if I've ever looked in my email account     23   Q.   Well, did MEnD ever make any efforts to
24      for an email regarding Dylan Brenner. I          24        review that video?
25      certainly haven't done that in relationship      25   A.   I don't believe I ever reviewed that video

Min-U-Script®                          Herbert L. Peterson & Associates                          (21) Pages 81 - 84
                                             hpa@skypoint.com
BRENNER vs.                                                                                     TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                      July 8, 2020
                                                 Page 85                                                   Page 87

 1        given the nature of the case and what I was       1    this direction. So were servers searched?
 2        reviewing regarding his care.                     2 A. Again, I don't know the title of the area
 3   Q.   Did anyone from MEnD ever discuss with            3    where emails are stored, if it's a server or
 4        Sherburne County whether or not that video        4    it's another title. I know that's where they
 5        would be preserved?                               5    searched, where these emails would be stored.
 6   A.   I don't know if we had a specific discussion      6 Q. Okay. And you don't have an understanding of
 7        related to Dylan Brenner. I don't recall.         7    what was searched, though, with any
 8   Q.   After Dylan Brenner committed suicide what        8    technicality?
 9        steps were taken to preserve emails related       9 A. Not to the level of that detail, no.
10        to Dylan Brenner?                                10 Q. To what level of detail then?
11   A.   Can you repeat that?                             11 A. If it's considered a server or was considered
12   Q.   After Dylan Brenner committed suicide what       12    another term, I know it's the storage area
13        action did MEnD take to preserve emails          13    for our emails was searched and searched
14        related to Dylan Brenner?                        14    exhaustively.
15   A.   Standard operating procedure. I'm not sure       15 Q. By Marco?
16        what you are asking.                             16 A. By Marco and my office manager, Traci Newman.
17   Q.   What is that, what is your standard operating    17    And if there was others involved, I just
18        procedure for the retention of documents at      18    don't recall their names.
19        MEnD with respect to emails?                     19 Q. And what other specific steps did MEnD take
20   A.   We have -- in regard to our use of Outlook we    20    to look for emails?
21        have a 50-gig max capacity in your email.        21 A. I'm not sure what you are asking. That was
22        And then if you are a previous employee, I       22    -- that was a process in and of itself that
23        think they are retained for 30 days.             23    was quite exhaustive. I mean, I'm not sure
24   Q.   Where is this 50-gig max stored, is there a      24    what else you are asking.
25        server at your corporate office?                 25            MR. NOVAK: He's just asking if

                                                 Page 86                                                   Page 88

 1   A. I'm not -- I'm not intimately knowledgeable         1          there is anything else. Anything else
 2      about how that is stored. I know that we            2          beyond what you've already testified to.
 3      have a Microsoft exchange email system, I           3              THE WITNESS: I don't believe there
 4      believe it's called, but beyond that I don't        4          is anything else other than that because
 5      know the intricacies of how that's stored.          5          that was a significant undertaking, a
 6   Q. Is there a written policy with respect to the       6          tremendous undertaking.
 7      storage of email information at MEnD?               7    BY MR. STORMS:
 8   A. I don't believe we have a written policy to         8   Q. So you have an understanding that all emails
 9      that particular.                                    9      from the Sherburne County Jail by MEnD
10   Q. So you've also been identified on topic            10      employees were ordered to produce from
11      number 31, steps, actions, and efforts MEnD        11      October 6th and 7th?
12      took to search for and retrieve documents and      12   A. You'd have to repeat that question.
13      other information responsive to discovery          13   Q. Do you have an understanding that it was
14      requests in this lawsuit. Are you prepared         14      ordered by the court that all emails from
15      to provide that testimony?                         15      MEnD employees at the Sherburne County Jail
16   A. Yes.                                               16      from October 6th and 7th be produced?
17   Q. So was the server searched with respect to         17   A. All emails or all emails related to Dylan
18      emails as to Dylan Brenner?                        18      Brenner?
19   A. Again, I directed my business office manager       19   Q. All emails.
20      to work with Marco to search wherever they         20   A. I don't know if I'm aware of that
21      could search exhaustively, good faith              21      particularly. I know that there was a
22      efforts, to find any emails that related to        22      significant search for any emails that could
23      Dylan Brenner.                                     23      be related to Dylan Brenner.
24   Q. Okay. I understand what you said, now I'm          24   Q. Were all emails from the Sherburne County
25      asking what actually happened. So you gave         25      Jail from October 6th and 7th searched for

Min-U-Script®                            Herbert L. Peterson & Associates                         (22) Pages 85 - 88
                                               hpa@skypoint.com
BRENNER vs.                                                                                     TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                      July 8, 2020
                                                Page 89                                                   Page 91

 1      and produced?                                      1 A. We are not allowed to search Sherburne County
 2   A. Anything that we have the ability to search,       2    servers. That has to be done through
 3      absolutely.                                        3    Sherburne County Sheriffs Department. But we
 4   Q. So how was it that MEnD went about getting         4    are able to search all mendcare.com email
 5      all emails from October 6th and 7th from the       5    accounts because that's under our control.
 6      Sherburne County Jail to produce?                  6 Q. Is there a separate server specifically at
 7   A. So we would search any mendcare.com email          7    the Sherburne County Jail for MEnD emails?
 8      account that would have been related to care       8 A. No, there is not.
 9      during that time, and that would have been in      9 Q. And does MEnD storage capacity automatically
10      conjunction with my business office manager       10    erase once it gets to the 50 gigs?
11      and Marco.                                        11 A. As I understand it, it starts to -- and I
12   Q. How were those searched? For the October 6th      12    don't remember the term for this -- but it
13      and 7th emails specifically what was              13    starts to take oldest emails away if you go
14      searched?                                         14    beyond 50 gigs. That's my understanding.
15   A. I don't know if I can give you a complete         15 Q. And when was the first time that you would
16      list but I know as part of it, at minimum, it     16    have done this exhaustive search for Dylan
17      related to keyword searching, I know it           17    Brenner's emails?
18      related to going to those specific dates.         18 A. I don't remember the exact day but it was
19      Beyond that I can't give you every level of       19    whenever we were instructed to do so.
20      detail of how they conducted that.                20 Q. After the court ordered you to do so?
21   Q. Do you know what keywords were searched?          21 A. To search for emails related to Dylan
22   A. I don't remember the complete list.               22    Brenner?
23   Q. Was there an email that you saw with that         23 Q. Correct.
24      list on it?                                       24 A. I believe so.
25   A. I'm sorry, I don't understand.                    25 Q. Are you aware of the fact that the court


                                                Page 90                                                   Page 92

 1   Q. Was there an email with a list? In what form       1      issued monetary sanctions against MEnD for
 2      was this list?                                     2      failure to search prior to that?
 3   A. An email with that list, I just don't              3   A. I'm not an attorney, I don't know the
 4      understand, I'm sorry.                             4      specifics of what all that entails. I just
 5   Q. Of search terms. For the search terms is           5      know there is something related to that.
 6      there a writing somewhere, whether it's an         6   Q. You understand that MEnD got sanctioned in
 7      email or another document, reflecting the          7      this case?
 8      search terms that were used?                       8   A. Again, I'm not an attorney but I know there
 9   A. That I don't know. I don't know.                   9      is something along those lines that --
10   Q. Is there a search --                              10   Q. And this exhaustive search occurred after
11   A. I don't know if there was something retained.     11      that?
12      I don't know.                                     12   A. After what?
13   Q. Is there a server that is separate from the       13   Q. After the sanctions that were issued by the
14      server at your headquarters compared to the       14      court?
15      server at Sherburne County Jail?                  15             MR. NOVAK: I object to the form.
16             MR. NOVAK: I object to the form.           16             THE WITNESS: I don't know the
17             THE WITNESS: I'm not understanding         17          specific timing of -- and these searches
18          the question. I'm sorry.                      18          were an ongoing process so I can't give
19    BY MR. STORMS:                                      19          you the exact dates. But they were an
20   Q. Are there separate servers? Is there a            20          ongoing process in good faith.
21      server at your headquarters for MEnD that         21    BY MR. STORMS:
22      differs from the server at the Sherburne          22   Q. Were they in good faith before or after the
23      County Jail?                                      23      court issued sanction?
24   A. I'm sure there is.                                24   A. I just answered that. I don't know the exact
25   Q. Were they both searched?                          25      dates of when all these things took place. I

Min-U-Script®                           Herbert L. Peterson & Associates                         (23) Pages 89 - 92
                                              hpa@skypoint.com
BRENNER vs.                                                                                   TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                    July 8, 2020
                                               Page 93                                                   Page 95

 1      just can't recall the exact dates.                1   A. Not that I'm aware of.
 2   Q. Were there communications between MEnD and        2   Q. What were the political issues you are aware
 3      Marco related to doing the searching?             3      of?
 4   A. What do you mean by communications?               4   A. I don't know any details other than what I
 5   Q. Are there emails with Marco explaining the        5      just told you because they wouldn't share any
 6      parameters of the searching that would need       6      more details with me. My belief is it's an
 7      to be done for these documents?                   7      issue between CentraCare, the health care
 8   A. I don't recall.                                   8      system up there, and the Stearns County
 9   Q. Who engaged in those communications on MEnD's     9      board.
10      behalf with Marco with respect to the            10   Q. So --
11      searching?                                       11   A. But I don't know any other detail other than
12   A. Primarily Traci Newman.                          12      that.
13             MR. STORMS: On the record I'm             13   Q. So if we depose a representative from Stearns
14         going to reserve the right to keep            14      County, you would not expect them to say that
15         categories 30 and 31 open with respect        15      it was as a result to the number of suicides
16         to the information we're seeking in           16      at the Stearns County Jail?
17         those categories.                             17   A. I would not expect them to say that, no.
18             MR. NOVAK: We obviously would             18   Q. Why did Benton County terminate services?
19         object to that. We'll sort it out later       19   A. Typically Stearns and Benton go hand in hand
20         if we need to.                                20      and at that time I believe CentraCare was
21    BY MR. STORMS:                                     21      working basically with both counties, but I
22   Q. Now, my understanding is in 2017 you would       22      don't know any other details on that.
23      have been providing service to over 30           23   Q. Are you able to give an approximation of the
24      counties in Minnesota?                           24      number of employees working for MEnD in
25   A. In 2017?                                         25      October of 2017?

                                               Page 94                                                   Page 96

 1 Q. Yes.                                                1 A. Yeah, it would have been approximately 150.
 2 A. Correct.                                            2 Q. And are you able to give an estimate of the
 3 Q. And --                                              3    annual number of patients that MEnD saw in
 4 A. I'm sorry, say that question again?                 4    2017 on a weekly basis?
 5 Q. My understanding is that in 2017 that MEnD          5 A. I can give you an estimate daily and then we
 6    would have been providing service to over 30        6    can just use math.
 7    counties in Minnesota?                              7 Q. Sure.
 8 A. I don't know if I can specifically say over         8 A. An estimate would have been approximately 340
 9    30 but it would have been -- it would have          9    a day, and that can include anything from
10    been approximately 30.                             10    minor encounters on up.
11 Q. Has MEnD services been terminated ever by a        11 Q. Just in Minnesota?
12    county?                                            12 A. That would have been the whole company.
13 A. We've had two counties.                            13 Q. And now MEnD -- when did MEnD first start
14 Q. Which counties were those?                         14    using the eMD system?
15 A. Stearns County and Benton County, Minnesota.       15 A. The eMD system was actually chosen prior to
16 Q. Did Stearns County give a reason for the           16    my arrival at Sherburne County Jail, so it's
17    termination?                                       17    been in use -- or it was decided on its use I
18 A. I believe the verbiage used to me was we           18    believe back in 2006.
19    really appreciate your services but there are      19 Q. Is Sherburne County the only location where
20    political issues in this county and you are        20    MEnD uses eMDs?
21    political collateral damage.                       21 A. Correct.
22 Q. Did those political issues have to do with         22 Q. Does MEnD otherwise use any electronic
23    the fact there were at least three suicides        23    medical record keeping?
24    while MEnD was providing services at Stearns       24 A. We have another vendor that we work with in a
25    County?                                            25    couple of our facilities.

Min-U-Script®                          Herbert L. Peterson & Associates                         (24) Pages 93 - 96
                                             hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                 Page 97                                                    Page 99

 1   Q. Which is the other vendor?                          1      inmates at the Sherburne County Jail?
 2   A. Fusion Centricity.                                  2   A. Yep. And then she would have been expected
 3   Q. And so throughout the entire time that MEnD         3      to garner her information, like many county
 4      has provided services at Sherburne County           4      jails, from direct communication with the
 5      it's been utilizing the eMD system?                 5      staff there.
 6   A. In one form or another, correct.                    6   Q. But she would not have had the ability to
 7   Q. And is the eMD something that is able to be         7      access historical medical records of
 8      accessed remotely by you?                           8      patients?
 9   A. It has been for part of that time. I don't          9   A. Through the staff at the jail clinic she
10      recall when it went to cloud based, but at         10      would.
11      some point it went cloud based and then I          11   Q. You mean orally?
12      could begin accessing it remotely.                 12   A. Yeah, she could discuss any information that
13   Q. Could you access it remotely in 2017?              13      she needed to perform her duties with the
14   A. I believe so.                                      14      clinic staff that were on site.
15   Q. Who else would have been given remote access       15   Q. And that clinic staff would be registered
16      to eMDs in 2017 for MEnD?                          16      nurses?
17   A. Any medical staff member from Sherburne            17   A. In part.
18      County Jail clinic who had a user account.         18   Q. What else?
19   Q. Now, you are familiar with Stella Essien?          19   A. What?
20   A. Correct.                                           20   Q. You'd have health technicians, who else would
21   Q. Essien?                                            21      be there that would be communicating with her
22   A. Essien.                                            22      as the on-call --
23   Q. Essien.                                            23   A. Oh, primarily direct communication with
24   A. Mm-hum.                                            24      Stella would have been through nursing staff.
25   Q. So Stella Essien is someone who would have         25   Q. So she has to rely upon, as the on-call

                                                 Page 98                                                   Page 100

 1      been a medical provider for MEnD?                   1        provider, to rely upon the nursing staff to
 2   A. Yes.                                                2        give her the necessary historical information
 3   Q. And she was not located primarily at                3        for the patient?
 4      Sherburne County?                                   4   A.   Yes. And that's very common in most
 5   A. Correct.                                            5        facilities.
 6   Q. But she would take on-call shifts where she         6   Q.   Does the eMD system have the ability to have
 7      would have been the on-call medical provider        7        standing orders in place?
 8      for Sherburne County?                               8   A.   I don't know if it has that capability.
 9   A. She would have been in that rotation,               9   Q.   Have you personally worked with eMDs before?
10      correct.                                           10   A.   Yes. Many times.
11   Q. It was her testimony that she was not              11   Q.   And you would create notes in eMD as both the
12      provided access to the eMD system, is that         12        primary provider but also as a supervising
13      your understanding, that she was not provided      13        provider?
14      that access?                                       14   A.   Depending on what time frame you are talking
15   A. That's my understanding.                           15        about. So --
16   Q. Why is it that the on-call providers for MEnD      16   Q.   You've done both of those things, though?
17      were not provided with access to the eMD           17   A.   Can you repeat the question again, though?
18      system?                                            18   Q.   Yeah. You've created medical records in the
19   A. It's just a standard within our industry if        19        eMD system in both your role as a primary
20      you are not primarily located at a site like       20        provider but also as a supervising provider?
21      that, you are likely not going to have a user      21               MR. NOVAK: I object to the form.
22      account because you don't have regular             22               THE WITNESS: I don't know how to
23      routine access to that system.                     23           distinguish the two in terms of creating
24   Q. But she would be the direct medical provider       24           a document in eMDs, it's just not how I
25      during those on-call hours for all the             25           would categorize it. If I needed to

Min-U-Script®                            Herbert L. Peterson & Associates                         (25) Pages 97 - 100
                                               hpa@skypoint.com
BRENNER vs.                                                                                   TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                    July 8, 2020
                                              Page 101                                                  Page 103

 1          create a document in eMDs, I will create      1   Q. And you have an understanding that Dylan
 2          a document in eMDs in whatever capacity       2      Brenner committed suicide in 2017?
 3          I need to.                                    3   A. Correct.
 4    BY MR. STORMS:                                      4   Q. So this automatic signing of your name was
 5   Q. There are some medical records that are           5      going on for at least two years?
 6      created by nurses that require the                6             MR. NOVAK: I object to the form.
 7      supervision of a medical provider?                7             THE WITNESS: I don't know
 8             MR. NOVAK: I object to the form,           8         specifically how long it's been going
 9          incomplete hypothetical.                      9         on. What was happening was when a
10             THE WITNESS: Can you repeat that          10         person provided care in a facility and
11          again?                                       11         they went to sign off, it would somehow
12    BY MR. STORMS:                                     12         input my name instead of their name.
13   Q. There are some medical records that are          13    BY MR. STORMS:
14      created by nurses that require signed            14   Q. Who informed you of this?
15      supervision by a medical provider?               15   A. I don't recall who initially informed me. I
16   A. Yes, there are certain encounters that must      16      just don't recall which person it was.
17      be signed off by a medical provider.             17   Q. And no one at the facility alerted you to the
18   Q. And you've signed off on documents like that     18      fact that it was automatically signing your
19      in the role as a medical provider?               19      name prior to that?
20   A. Yes.                                             20   A. Prior to when I was informed?
21   Q. But no one else needs to supervise your work     21   Q. Correct.
22      so if you were charting a note, you wouldn't     22   A. No. I mean, that's when I was informed and
23      have somebody else sign off as your              23      that's when I understood what was happening.
24      supervisor?                                      24   Q. Did you ever ask anybody why you weren't
25   A. No. And neither would Janell Hussain or any      25      informed of that earlier?

                                              Page 102                                                  Page 104

 1      other medical provider.                           1   A. I don't believe others understood what was
 2   Q. So there is no situation where Janell Hussain     2      happening prior to that. I think it was very
 3      would need you to sign off in a supervisory       3      real time, very -- that's my understanding.
 4      capacity?                                         4   Q. Once you learned about it, did you make any
 5   A. No.                                               5      efforts to go back and conduct an audit to
 6   Q. But Janell Hussain would sign off on nurse's      6      determine how many patient files were
 7      charting notes in a supervisory capacity?         7      impacted by that?
 8   A. Yes. There are certain notes that is              8   A. Yes. What we did is we tried to -- first we
 9      required for her to review and sign off, and      9      just tried to understand what was happening.
10      then there is others that are her discretion     10      And then using deduction, we determined what
11      whether she wishes to review.                    11      was happening. Then we tried to understand
12   Q. Did you ever intentionally program the eMD       12      who it was affecting. And what we found was
13      system to sign your name in a supervisory        13      it would happen sometimes, not happen
14      capacity when you weren't actually reviewing     14      sometimes, and then we alerted the eMD's
15      notes?                                           15      vendor.
16   A. Oh goodness no.                                  16   Q. So after you alerted the eMD's vendor, one,
17   Q. Are you aware of eMDs signing your name when     17      did they explain to you what was happening?
18      you were not actually providing work in a        18      What was your understanding of why this was
19      supervisory capacity?                            19      happening?
20   A. I am aware of that now.                          20   A. I don't know if they've got a perfect answer
21   Q. And you became aware of that as a result of      21      to that. This is an ongoing, you know,
22      the Dylan Brenner case?                          22      service issue with them as we speak.
23   A. I can't recall the exact timing, I just know     23   Q. Were you personally involved in speaking with
24      I became aware of it personally at some point    24      eMDs?
25      in 2019.                                         25   A. I don't know if I ever personally spoke to

Min-U-Script®                          Herbert L. Peterson & Associates                       (26) Pages 101 - 104
                                             hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                Page 105                                                   Page 107

 1        them. I know Diana VanDerBeek has spoken to       1             MR. NOVAK: I object to form,
 2        them many times.                                  2          incomplete hypothetical. Go ahead.
 3   Q.   Is it still happening?                            3             THE WITNESS: Go ahead and repeat
 4   A.   It is.                                            4          the question and I'll give you my
 5   Q.   So there are still records that are signed        5          answer. Sorry.
 6        off on your name even though you are not          6    BY MR. STORMS:
 7        providing the patient care?                       7   Q. If medical records that were supposed to be
 8   A.   Yeah, even though I'm not directly providing      8      reviewed by a medical provider were not as a
 9        that care. And we continue to try and push        9      result of this signature issue, you would
10        eMDs to resolve this issue.                      10      agree that impacts patient care?
11   Q.   Have you raised that concern with Sherburne      11   A. If that were the case. But it's not the
12        County?                                          12      case.
13   A.   They are aware.                                  13   Q. Did you review Janell Hussain's deposition
14   Q.   And has there been a resolution with MEnD and    14      transcript?
15        Sherburne County?                                15   A. I did.
16   A.   Yeah. Sherburne County is actually in            16   Q. And did you review the portion of her
17        negotiations, as we speak, with Fusion           17      transcript where she stated that no medical
18        Centricity to change the EMR vendor.             18      provider was signing off on a number of those
19   Q.   So have you conducted an actual audit,           19      documents that reflected your name?
20        though, to see the number of files that have     20   A. I don't recall the specifics of her testimony
21        been impacted by this?                           21      but I can tell you based on what I've found
22   A.   I'm not sure what you mean audit.                22      in eMDs, two things, number one, all the
23   Q.   Meaning have you attempted to figure out how     23      encounters and documents that must be signed
24        many patient files have been impacted by         24      off, still are in place. Those had no issue
25        this?                                            25      whatsoever. And then the other medical

                                                Page 106                                                   Page 108

 1   A. I tried to figure that out and then we have         1        records where it's at her discretion to
 2      basically worked with eMDs for them to try          2        review, those still kept coming in.
 3      and take this and run with it and try to get        3   Q.   Which ones are the ones that must be
 4      this resolved so we can get those signatures        4        reviewed?
 5      back to the person that it should have been.        5   A.   All health assessments, all documents where
 6   Q. So what is your understanding of how many           6        watches have been put in place or changed or
 7      patient files at Sherburne County have been         7        discontinued, and all mental health
 8      impacted by this?                                   8        professional visits. I'm trying to recall
 9             MR. NOVAK: I object to the form.             9        off the top of my head if there is anything
10             THE WITNESS: I don't have an exact          10        else. I just don't recall off the top of my
11          answer for you. And one other issue I          11        head. But those are the primary encounters
12          should mention with that is this issue         12        that must be reviewed by the medical
13          with this signature, it doesn't impact         13        provider.
14          care but it impacts the appearance of          14   Q.   Toxicology screens, do those need to be
15          the chart.                                     15        reviewed by the medical provider?
16    BY MR. STORMS:                                       16   A.   Specifically like the results?
17   Q. Why is it that you believe it doesn't impact       17   Q.   Correct.
18      patient care?                                      18   A.   They don't need to be specifically reviewed
19   A. Because you are able to do all the things          19        by the medical provider, the actual test
20      that you need to do on the eMD system that         20        itself.
21      it's capable of irregardless of that issue.        21   Q.   And what about the plan stemming from a test,
22   Q. Now, if medical records that were supposed to      22        does that have to be reviewed by the medical
23      be approved by a different medical provider        23        provider?
24      were not actually being reviewed, you would        24   A.   Not necessarily. It depends on the visit, if
25      agree that would impact patient care?              25        that nurse is required to have medical

Min-U-Script®                            Herbert L. Peterson & Associates                        (27) Pages 105 - 108
                                               hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                                Page 109                                                  Page 111

 1      provider involvement.                               1   A. Of course it does.
 2   Q. Based upon protocols?                               2   Q. But the issue is still not resolved a year
 3   A. Based upon protocols and the scope of their         3      later?
 4      practice and any training procedures that we        4   A. Not resolved.
 5      have in place.                                      5   Q. Have you individually pulled each one of
 6   Q. So as you sit here today you have no ability        6      these records as an entity to review them to
 7      to place a number on how many times your            7      see if your name is inaccurately on them?
 8      signature has been incorrectly affixed to           8   A. Have I done what?
 9      patient medical records?                            9   Q. Have you had each individual record pulled to
10   A. In place of the person who entered the note?       10      determine which records your name is
11   Q. Correct.                                           11      inaccurately on?
12   A. I don't have a specific number for you.            12   A. Every -- no, I've not pulled every.
13   Q. So it could be 10,000 for all you know?            13   Q. Do you know how many -- do you know how many
14   A. I don't believe it would be that high. I'd         14      inmates at Sherburne County Jail who have
15      have to do some math but I don't believe it        15      committed suicide that your name is
16      would be that high.                                16      inaccurately reflected on their medical
17   Q. Well, if we did some math, you have -- how         17      records?
18      many patients are seen on average on a daily       18   A. Yes.
19      basis at Sherburne County?                         19   Q. How many inmates is that?
20   A. There would be on average 50 to 60 in some         20   A. Three.
21      way, shape, or form touches to a patient.          21   Q. Dylan Brenner?
22      Some of those may be face-to-face encounters,      22   A. Correct.
23      some of them may be notation of                    23   Q. James Lynas?
24      documentation, or just some administrative         24   A. Correct.
25      note.                                              25   Q. And Justice White?

                                                Page 110                                                  Page 112

 1   Q. So 50 to 60 touches on a patient on a daily         1   A. Correct.
 2      basis at Sherburne County?                          2   Q. All three of them have records reflecting
 3   A. Give or take. And again, those vary in what         3      that you provided them care that you in fact
 4      they are so --                                      4      did not provide?
 5   Q. So if we call it 50 on a daily basis, that          5              MR. NOVAK: I object to the form
 6      would be 350 encounters a week, right, 50           6          with respect to provided care. Go
 7      times 7?                                            7          ahead.
 8   A. Correct.                                            8              THE WITNESS: It had my signature.
 9   Q. And if we took 350 and multiplied it by 52          9          It has the name of the person who
10      weeks, that would be 18,200 touches a year?        10          provided the care on the note but it has
11   A. Then your math is much better than mine.           11          my signature. So every note that's
12   Q. That's my calculator's math.                       12          created by an individual in Sherburne
13   A. I didn't go through the process. I                 13          County Jail clinic has their name on it,
14      apologize.                                         14          it just has my electronic signature
15   Q. So if there is -- just using your estimate on      15          instead of theirs when this occurred.
16      the low end, there are potentially tens of         16    BY MR. STORMS:
17      thousands of touches between 2017 that could       17   Q. And you would agree to a reader of those
18      have been charted and inaccurately reflected       18      documents, reading of that document would
19      your supervision?                                  19      reflect that you provided those patients with
20   A. Not all of those visits each day you would         20      care?
21      have this issue with, it would be some of the      21              MR. NOVAK: I object to the form,
22      face-to-face encounters. So I can't give you       22          foundation.
23      an exact number.                                   23              THE WITNESS: No, I wouldn't assume
24   Q. Does it concern you that your name is              24          that. I think what could reasonably be
25      inaccurately on all of these documents?            25          assumed is somehow I reviewed that

Min-U-Script®                            Herbert L. Peterson & Associates                       (28) Pages 109 - 112
                                               hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                               Page 113                                                    Page 115

 1          document real time when that did not           1 A. I'm not sure how to answer that question.
 2          happen.                                        2 Q. Why?
 3    BY MR. STORMS:                                       3 A. She signed it but it affixed my name.
 4   Q. For any three of those individuals?                4 Q. So she signed it but it states that it was
 5   A. Yes, that is possible.                             5    supervised by you?
 6   Q. Have you disclosed those inaccurate records        6 A. Again, I just want to make sure I'm accurate
 7      to either the Minnesota Board of Medical           7    when I answer this. It is her providing
 8      Practice or any other third party agency?          8    care, it states supervised by me, but it
 9             MR. NOVAK: I object to the form.            9    incorrectly has her as my name as when she
10             THE WITNESS: We have not, because          10    signed it.
11          I don't feel that this issue has              11 Q. So should she have been the one signing this
12          affected patient care whatsoever. It's        12    chart note?
13          the appearance of the signature that is       13 A. She did sign this chart note but it affixed
14          the issue at hand. But it hasn't              14    my name.
15          interrupted or disrupted or affected the      15 Q. But it also, in addition to affixing your
16          care that patients are provided.              16    name, it reflects that she's being supervised
17    BY MR. STORMS:                                      17    by you, correct?
18   Q. And as you sit here today what is your best       18 A. Correct.
19      understanding as to the technical reason why      19 Q. Was she being supervised by you with respect
20      your name is appearing on all of these            20    to Exhibit 31?
21      documents?                                        21 A. So when Janell Hussain became a primary care
22   A. eMDs has not been able to give me a full          22    provider there, there was a lag in switching
23      explanation to this date. And we've reached       23    my name out to her name with eMDs, but the
24      out to them repeatedly to get that answer.        24    spirit of that is still the same, that as
25   Q. So you've known about this since at least at      25    medical providers either of our names can be

                                               Page 114                                                    Page 116

 1      some point in 2019, have not gotten a clear        1      on this as supervised by them.
 2      answer, but have continued to use the eMD          2   Q. So is it incorrect that she was being
 3      system?                                            3      supervised by you or is that a correct
 4   A. Yes. We've had to use that system because          4      statement?
 5      it's what is in place, and we know that this       5   A. It's just a -- it is a standard language
 6      issue is not affecting patient care. So            6      piece that is in the eMDs EMR system that
 7      while we continue to try and work with eMDs        7      must have a name affixed to it. So
 8      to resolve this issue, we still know that the      8      operationally am I directly supervising
 9      patient care is being delivered                    9      Christina Leonard? No. But in the eMD
10      appropriately.                                    10      system it has to have one of our name on
11              MR. MONTPETIT: Do you want this           11      there as supervised by.
12           back?                                        12   Q. And is this a chart note that could have been
13              MR. STORMS: No, that's all right.         13      signed by Christina Leonard or is this a
14           Let's go off the record for a second.        14      chart note that has to be signed by a medical
15                  (There was a discussion off           15      provider?
16                  the record.)                          16   A. No, this is a note that can be signed by
17    BY MR. STORMS:                                      17      Christina Leonard.
18   Q. I'll hand you the binder back and turn your       18   Q. Does this note need to be directly supervised
19      attention to Exhibit 31.                          19      by any medical provider or is this a record
20   A. Okay.                                             20      that has to be reviewed by a medical
21   Q. Did you review this document in preparation       21      provider?
22      for today's deposition?                           22   A. No.
23   A. I did.                                            23   Q. Why is this a record that does not need to be
24   Q. And this document was signed by Christina         24      reviewed by a medical provider?
25      Leonard; is that correct?                         25   A. Because it doesn't fit into our category

Min-U-Script®                           Herbert L. Peterson & Associates                         (29) Pages 113 - 116
                                              hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                Page 117                                                    Page 119

 1      where we require it.                                1        patient as positive for PCP and then make
 2   Q. Within your policy and protocols?                   2        decisions with respect to chemical withdrawal
 3   A. And standard procedures and training and            3        watches absent supervision by a medical
 4      scope of practice.                                  4        provider?
 5   Q. So your understanding with respect to the           5   A.   That's a long question. Do you mind
 6      legal standards for scope of practice within        6        repeating it?
 7      the State of Minnesota that this could have         7   Q.   It's your understanding that it was within
 8      been within the scope of Christina Leonard's        8        the scope of Christina Leonard's practice as
 9      practice as an RN?                                  9        an RN to make a decision with respect to the
10             MR. NOVAK: I object to the form.            10        need for a chemical withdrawal watch without
11             THE WITNESS: It's my understanding          11        the supervision of a medical provider in this
12         that it is within her scope to acquire a        12        case?
13         urine specimen and run a urine specimen         13   A.   Well, what I believe what she was doing in
14         and document the results of that                14        this instance is given the information that
15         specimen.                                       15        she knew, she wasn't going to start a
16    BY MR. STORMS:                                       16        chemical watch at least yet. And there would
17   Q. And it's within the scope of her practice as       17        be followup with this patient.
18      an RN to issue the order of a Medical              18   Q.   But despite the existence of a PCP test that
19      Professional Profile (12 Drugs) Screen and         19        has to be assumed to be positive?
20      Confirmation?                                      20   A.   Correct.
21   A. They are allowed to, per our processes, she's      21   Q.   She still would not be required to confer
22      allowed to acquire a urine in very particular      22        with a medical provider?
23      circumstances but in any circumstances where       23   A.   I would have preferred that she started it
24      she deems necessary.                               24        then, but this would have been followed up
25   Q. And it's within the scope of her -- it's your      25        with his next visit because he had just

                                                Page 118                                                    Page 120

 1        understanding it's within the scope of an         1      arrived recently to the facility. So this
 2        RN's practice to issue the care plan that she     2      would have been an issue that would have been
 3        issued here, which is no chemical withdrawal      3      reevaluated on her next visit. What she was
 4        watch needed at this time?                        4      saying is that she doesn't want to start a
 5   A.   For this particular situation, yes.               5      chemical withdrawal watch at this time.
 6   Q.   What would impact whether or not this needed      6   Q. It's something that you also would have
 7        to be reviewed by a medical provider?             7      expected to have been considered with the
 8   A.   If there was any information that this            8      constellation of the other information
 9        patient was suffering from significant            9      available to her with respect to Mr. Brenner?
10        withdrawal and the fact that the PCP was most    10   A. Can you be more specific?
11        undoubtedly a false positive.                    11   Q. Sure. You would expect her to take into
12   Q.   Okay. Where is it documented that the PCP        12      account any available medical history to her
13        was a false positive?                            13      including drug use or suicidality issues?
14   A.   It's not documented on this note.                14             MR. NOVAK: I object to the form.
15   Q.   So why would she be operating under the          15             THE WITNESS: In regards to this
16        assumption it's a false positive?                16          issue and whether she needs -- it would
17   A.   She wouldn't be operating under that             17          have been the information that she was
18        assumption.                                      18          being provided regarding that patient at
19   Q.   So she should be under the assumption that it    19          that time that was there for chemical
20        is positive for PCP?                             20          withdrawal issues.
21   A.   Yeah. Until proven otherwise she's assuming      21    BY MR. STORMS:
22        that this patient has PCP in their system,       22   Q. Well, that information is available to her on
23        yes.                                             23      eMDs, correct?
24   Q.   So it's your understanding it's within the       24   A. Not the appearance or the behavior of the
25        scope of an RN's practice to identify a          25      patient at that moment in time.

Min-U-Script®                            Herbert L. Peterson & Associates                         (30) Pages 117 - 120
                                               hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                               Page 121                                                   Page 123

 1   Q. But Mr. Brenner's medical history is?              1      not Mr. Brenner goes on a chemical withdrawal
 2   A. What I'm saying is his medical history             2      watch?
 3      doesn't impact the appearance of him from a        3   A. It would have minimal impact at that time.
 4      chemical withdrawal perspective at that            4   Q. Does the potential of the chemical withdrawal
 5      period of time, in that moment of time.            5      impact the need to assess Mr. Brenner with
 6   Q. So Mr. Brenner's medical history does not          6      respect to suicidality?
 7      impact the decision making relative to             7             MR. NOVAK: I object to the form.
 8      chemical withdrawal?                               8             THE WITNESS: Can you repeat that?
 9   A. Oh, I didn't say that.                             9    BY MR. STORMS:
10   Q. Okay. I don't understand then. So Christina       10   Q. Yeah. Does the existence of Mr. Brenner's
11      Leonard obviously accessed the eMD system,        11      diagnosed -- well, let me back up.
12      and we know that because we have this note in     12         Here Mr. Brenner is diagnosed as having
13      front of us, right, Exhibit Number 31?            13      drug withdrawal?
14   A. Correct.                                          14   A. Yeah. Unfortunately in the eMD system it
15   Q. And in accessing the eMD system, she would        15      isn't built for corrections. So to be able
16      have had access to any of Mr. Brenner's           16      to sign off on a note, you have to put
17      historical records?                               17      something in the assessment section that, to
18   A. It would have been available to her, correct.     18      the best of your ability, fits the situation.
19   Q. If, for example, Mr. Brenner had a history of     19      Otherwise she can't sign off on the note.
20      receiving medications at the Sherburne County     20   Q. But as we read this note here, he's diagnosed
21      Jail, that would have been reflected in the       21      with drug withdrawal?
22      eMD system?                                       22   A. That's what she had to put into the system to
23              MR. NOVAK: Form and foundation.           23      complete the note.
24              THE WITNESS: You mean on a                24   Q. And whether or not someone is going through a
25          previous incarceration?                       25      drug withdrawal impacts their risk for

                                               Page 122                                                   Page 124

 1             MR. STORMS: Correct.                        1        suicidality, you've learned that as part of
 2             THE WITNESS: Yes. I mean, that              2        your training?
 3          information certainly is in there.             3   A.   It can be a factor. Depending on each
 4    BY MR. STORMS:                                       4        individual patient, of course. And I would
 5   Q. And if he were a suicide risk during his           5        not expect someone who is recently brought in
 6      prior incarceration, that information would        6        the facility, even if he did have PCP in his
 7      have been available to her as well?                7        system, to be a major impact at that time.
 8   A. I'm not sure what you mean by a suicide risk       8   Q.   And there is a nursing protocol that was in
 9      because every human being has a suicide risk.      9        place for mild to moderate chemical
10      I'm not --                                        10        withdrawal?
11   Q. Every human being does not have an eMDs chart     11   A.   Correct.
12      at the Sherburne County Jail, correct?            12   Q.   But it's within the discretion of the RN
13   A. Correct.                                          13        about whether or not to initiate that
14   Q. And you are aware of the fact that in             14        chemical withdrawal process?
15      Mr. Brenner's eMDs chart under the list of        15   A.   I'd have to run through the protocol with you
16      current problems suicide risk was identified?     16        to answer a specific question.
17   A. Yes. That was entered in his eMDs chart,          17   Q.   Yeah. So Exhibit 32, which is the next
18      correct.                                          18        exhibit.
19   Q. And that would have been available to             19   A.   Okay.
20      Christina Leonard?                                20   Q.   I just want to be clear that under this
21   A. Yes.                                              21        protocol Christina Leonard would have
22   Q. And so Mr. Brenner's prior prescription drug      22        understood that it was within her discretion
23      history and his prior history of suicidality,     23        to initiate a chemical watch?
24      does that need to be considered at all when       24   A.   No, and this goes back to what I was trying
25      making decisions with respect to whether or       25        to say earlier, this issue would have

Min-U-Script®                           Herbert L. Peterson & Associates                        (31) Pages 121 - 124
                                              hpa@skypoint.com
BRENNER vs.                                                                                        TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                         July 8, 2020
                                                Page 125                                                    Page 127

 1        continued to be addressed by her, she just        1      for PCP?
 2        wasn't initiating a chemical withdrawal watch     2   A. Yeah, eventually this patient is going to be
 3        yet.                                              3      reevaluated by a nursing staff and that would
 4   Q.   Would you have expected her to put eyes on        4      be reported to our medical provider.
 5        Dylan Brenner?                                    5   Q. But you wouldn't expect that PCP positive to
 6   A.   Not necessarily at that time.                     6      be reported to the medical provider in real
 7   Q.   And you are saying that's your assessment         7      time?
 8        based upon a comprehensive review of Dylan        8   A. It doesn't necessarily need to be at that
 9        Brenner or just based upon the withdrawal         9      moment based on the overall clinical
10        information?                                     10      situation in front of her.
11   A.   No, it would have been the information that      11   Q. And so it's your understanding that the
12        was provided to her about the patient at that    12      medical literature and general standards of
13        time, and then based upon her training and       13      care would inform a medical provider that
14        her observations of that entire situation.       14      there is not an immediate concern necessarily
15   Q.   Okay. I'll come back to that but just so --      15      with PCP withdrawal?
16        so based upon the toxicology screen in           16             MR. NOVAK: I object to the form,
17        Exhibit 31, you believe that there was no        17          incomplete hypothetical.
18        need for her to go see Dylan Brenner just        18             THE WITNESS: And I'm sorry, I'm
19        based on that screening alone?                   19          going to have to have you repeat that.
20   A.   Based on this screening alone, no. Unless        20    BY MR. STORMS:
21        there was some concern brought to her            21   Q. Yeah. Is it your understanding that based
22        attention by the staff in booking, this          22      upon either the standard of care or review of
23        result in and of itself does not mean she        23      the medical literature that PCP withdrawal
24        needs to have eyes on him at that time.          24      does not reflect an immediate or acute need?
25   Q.   And if you were training someone at MEnD,        25   A. It all depends on the context of each patient

                                                Page 126                                                    Page 128

 1        would you train them that a result like this,     1        but commonly it's not a severe withdrawal
 2        you know, a positive PCP and a positive THC       2        syndrome.
 3        would not warrant immediate eyes on a             3   Q.   And are you aware of any writing at all
 4        patient?                                          4        that's ever been created by MEnD that
 5   A.   It would have been discussed that these are       5        reflects that PCP is not a drug that creates
 6        two substances that unless, again, there is       6        severe withdrawal concerns?
 7        some concern about the behavior or appearance     7   A.   I can't tell you if there is specific writing
 8        of a patient, aren't as urgent in that            8        on that. I know that we discussed this topic
 9        assessment.                                       9        during training.
10   Q.   And so not as urgent, so is there a guideline    10   Q.   If you could turn to Exhibit 38. Did you
11        of how long it could be before eyes are put      11        ever sign this note?
12        on a patient with that toxicology screen?        12   A.   I didn't sign the note as described on this
13   A.   It really wouldn't be -- it's apples and         13        document.
14        oranges. What she would do is she would have     14   Q.   Is this a note that needed to be signed by a
15        her procedures of when this patient should be    15        medical provider?
16        assessed, and a lot of that is based on the      16   A.   This doesn't necessarily have to be signed by
17        information that's provided when this patient    17        a medical provider. But when we have code
18        is in booking. So it's apples and oranges is     18        blue, this is what I was talking about
19        the best way I can describe it.                  19        discretionary, we typically review these.
20   Q.   Whose job is it to determine if the PCP is a     20   Q.   What is your understanding as to why it does
21        false positive?                                  21        not have to be reviewed by a medical
22   A.   Ultimately that would be the medical             22        provider?
23        provider's job.                                  23   A.   I guess I'm not understanding the question.
24   Q.   So the medical provider would need to be         24        Sorry.
25        informed that this patient tested positive       25   Q.   Well, you said this document does not have to

Min-U-Script®                            Herbert L. Peterson & Associates                         (32) Pages 125 - 128
                                               hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                Page 129                                                   Page 131

 1        be reviewed by a medical provider, why is it      1      if there was a suicide assessment that hadn't
 2        that it does not have to be reviewed by a         2      been completed?
 3        medical provider?                                 3             MR. NOVAK: I object to the form.
 4   A.   And I guess I should qualify the answer. It       4             THE WITNESS: I'm not sure of the
 5        will absolutely be reviewed by a medical          5          question. I'm sorry.
 6        doctor and reviewed by me because it's a          6    BY MR. STORMS:
 7        death involved. But if there is a code blue       7   Q. Would you advise MEnD staff to create a
 8        called in the facility, not every code blue       8      suicide assessment after the fact?
 9        needs to be necessarily reviewed by a medical     9   A. If somebody hadn't completed and charted
10        provider. They are typically reviewed by our     10      their documentation, I always want them to
11        supervisor and we routinely review them, it's    11      complete and chart their documentation,
12        just not a mandate. But if there is a death      12      whether it's timely or late.
13        in the facility, it absolutely will be           13   Q. Are you aware of situations where suicide
14        reviewed.                                        14      assessments have been created after the death
15   Q.   So you would absolutely personally review a      15      of an inmate?
16        document like this when there is a death at      16             MR. NOVAK: I object to the form.
17        the facility?                                    17             THE WITNESS: A suicide assessment
18   A.   Yes.                                             18          created after the death of an inmate?
19   Q.   So when you reviewed this document when there    19             MR. STORMS: Yeah.
20        is a death in the facility, didn't you see       20             THE WITNESS: I'm not sure what
21        that it was signing your name on October 7,      21          exactly you are asking.
22        2017, at 11:43/44 p.m.?                          22    BY MR. STORMS:
23   A.   I didn't notice that. I did not notice that      23   Q. Well, you have a copy of one of your suicide
24        signature as I was reading through it.           24      risk screening forms, right?
25   Q.   Would you have reviewed all of Dylan             25   A. Correct.

                                                Page 130                                                   Page 132

 1        Brenner's medical records or just this code       1   Q. Are you aware of situations where one of
 2        blue record?                                      2      those forms was ever completed and signed
 3   A.   Once there is a death involved, I would have      3      after the suicide of an inmate?
 4        went through and reviewed them.                   4   A. So I guess I'm going to break that question
 5   Q.   So you would have reviewed all of Dylan           5      down into two parts. No one should -- if
 6        Brenner's medical records, including the last     6      somebody had assessed a patient and had
 7        one we reviewed, and you didn't notice that       7      determined their results but had not put it
 8        they were signing your name?                      8      into paper, I would want them to put into
 9   A.   I did not. It's not where we focus our eyes       9      paper whether it was timely or late.
10        when we go through these notes.                  10   Q. Are you aware of a situation where someone
11   Q.   It wasn't important for you to determine who     11      put into paper on one of the suicidal risk
12        was actually creating these notes?               12      screening forms after a MEnD patient
13   A.   No, it says who created it. I just didn't        13      committed suicide?
14        notice that my name was affixed as the           14   A. I can't recall. It's possible but I can't
15        signature.                                       15      recall.
16   Q.   Even though it's immediately below that?         16   Q. Okay. We'll take a look at that later.
17   A.   Correct.                                         17   A. Okay.
18   Q.   And then did you advise MEnD employees to        18   Q. If you could turn your attention to Exhibit
19        create notes after the fact in this case?        19      Number 44?
20   A.   Questions came up about documenting a note       20   A. Okay.
21        after the fact, if it was feasible to do so.     21   Q. Is this one of the notes that you advised
22        And when that question was asked, I said yes,    22      could be drafted after Mr. Brenner's suicide?
23        you should still put in your note even if        23   A. Yes, I was asked questions -- to the best of
24        it's after the event.                            24      my knowledge I was asked questions about
25   Q.   Is that the same advice that you would give      25      whether she was able to go back into the

Min-U-Script®                            Herbert L. Peterson & Associates                        (33) Pages 129 - 132
                                               hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                                 Page 133                                                 Page 135

 1      system after this event and record what had          1 A. From my understanding both of these instances
 2      transpired in the jail lobby, and I said             2    were the employees were hesitant to go in and
 3      absolutely you should.                               3    chart after an event like that and basically
 4   Q. And you reviewed this note at some point?            4    wanted direction and approval to do so.
 5   A. Correct.                                             5    That's the best I can tell you as to why they
 6   Q. Some point shortly after Mr. Brenner's               6    were documented when they were.
 7      suicide?                                             7 Q. Were they hesitant because they were afraid
 8   A. I can't give you an exact time. It would             8    they were going to be in trouble?
 9      have been sometime soon thereafter.                  9 A. No. Well, I guess in some ways they just
10   Q. And once again you did not notice that it had       10    didn't know if you, after a death in the
11      signed your name?                                   11    facility, can you go back and put a chart
12   A. I did not.                                          12    note in, is that appropriate. So whether
13   Q. And Exhibit 45, this is a second document           13    their concern was whether they were going to
14      that was created late after Mr. Brenner's           14    get in trouble or not, I don't know the
15      suicide?                                            15    answer to that. I just know that's the
16            MR. NOVAK: I object to the form.              16    question I was posed was is it appropriate to
17            THE WITNESS: I wouldn't consider              17    go in and chart the information that I need
18         this late entry, but I know it was a             18    to chart after there is a death.
19         question I was asked of whether she              19 Q. Doesn't any death -- like doesn't every death
20         could go in and chart this document              20    that happens within a medical facility result
21         after that event had occurred.                   21    in a chart note that's created after someone
22    BY MR. STORMS:                                        22    dies?
23   Q. Why wouldn't you consider this a late entry?        23 A. I'm not sure I'm following.
24      She called it a late entry herself.                 24 Q. Sure. There should be a chart note that
25   A. I'm not sure why she called it a late entry         25    charts every person's death at a medical

                                                 Page 134                                                 Page 136

 1        but it was within a few hours of her               1      facility, correct?
 2        performing this task so I wouldn't consider        2   A. There is typically some sort of medical
 3        that necessarily late.                             3      encounter or chart note that documents the
 4   Q.   You are saying that she wrote this note            4      death.
 5        within a few hours after performing this           5   Q. That's always created after they die?
 6        task?                                              6   A. I would call it real time but that's I guess
 7   A.   She charted this information a few hours           7      our different definitions.
 8        after she did the task.                            8   Q. So you think that it's charted in real time,
 9   Q.   Yeah, that's just not right. Mr. Brenner           9      it's being charted as the person is dying?
10        committed suicide on October 7, 2017.             10   A. No. I'm just saying from a reasonable
11   A.   Oh, I apologize.                                  11      perspective you are charting promptly after
12   Q.   And this note was created on October 10,          12      the event of what transpired at that event
13        2017.                                             13      and these were not documented in that way.
14   A.   I apologize. I just didn't spot the 10            14   Q. Right. So does it concern you that the
15        instead of the 7. My apologies. Correct.          15      medical professionals working at MEnD didn't
16        You are correct. It was created on 10/10/17.      16      understand that they could chart after
17   Q.   So you would consider that a late chart note?     17      somebody dies?
18   A.   I would, absolutely.                              18   A. Oh, I think it was given the time frame. And
19   Q.   And charting should be completed before the       19      I don't remember the exact time frame but it
20        end of someone's shift?                           20      wasn't five minutes afterwards, that sort of
21   A.   That's always our goal. Always.                   21      thing.
22   Q.   Do you know why these two chart notes were        22   Q. And once again in Exhibit 45, this signed
23        not created before the end of their shift?        23      your name but you did not notice that?
24   A.   Which two are we discussing?                      24   A. I did not.
25   Q.   Exhibits 44 and 45.                               25   Q. And then Exhibit Number 46, this is another

Min-U-Script®                             Herbert L. Peterson & Associates                      (34) Pages 133 - 136
                                                hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                  Page 137                                                  Page 139

 1      chart note that reflects that you signed it,          1             MR. NOVAK: We can go off the
 2      and that again is incorrect?                          2          record just for a second.
 3   A. Yes. It was created by Brittany and when she          3                 (There was a discussion off
 4      signed it, it placed, however you want to use         4                 the record.)
 5      the word, my name.                                    5    BY MR. STORMS:
 6   Q. So when Mr. Lynas died back in 2017, you              6   Q. I'm just going to show you a blown up version
 7      reviewed all of his records as well, correct?         7      of Exhibit 98.
 8   A. Yes.                                                  8   A. Okay.
                                                              9   Q. Have you ever seen eMDs documents that are
                                                             10      created that look like that?
                                                             11   A. EMDs documents that are created that look
                                                             12      like this screen?
                                                             13   Q. Yep. That reflect the chart notes, the date
14   Q. Have you ever personally created any logs or         14      they are entered, who entered them?
15      audit trails from the eMD system?                    15   A. I don't know about a specific document that's
16   A. Personally created any audit or log trails.          16      created this way, I just know that this is a
17      I don't know if I've personally done that. I         17      view in eMDs that you can use at your
18      don't know.                                          18      discretion.
19   Q. You have an understanding that those things          19   Q. So that shows you the time certain notes were
20      are created?                                         20      placed in?
21   A. I understand they can be created.                    21   A. Well, I mean, on the screen it gives you the
22   Q. And you've seen examples of those logs and           22      date, you have to open it.
23      audit trails?                                        23   Q. Sorry. So you know there is a view that
24   A. I have.                                              24      shows who the note owner is, what the type
25   Q. Have you ever had reason to request that they        25      is, and what the assessment is and the date,

                                                  Page 138                                                  Page 140

 1        be created on your behalf so you could review       1      you are familiar with that?
 2        charting?                                           2   A. I'm familiar with that view.
 3   A.   To review an audit trail?                           3   Q. Is that a view that you've used for a
 4   Q.   Yeah, to review an audit trail of a chart           4      significant period of time?
 5        note?                                               5   A. I've used that view I'm sure many times.
 6   A.   I don't recall. I don't recall if I have            6   Q. Going back to prior to 2017?
 7        personally.                                         7   A. I'm assuming so, yes. Again, I don't know
 8   Q.   How often do you personally work in the eMD         8      when they had the update to eMDs with the
 9        system?                                             9      appearance of the charts and such but --
10   A.   It varies. I don't know if I can give you an       10             MR. STORMS: Let's go off the
11        answer to that.                                    11          record.
12   Q.   Once a week?                                       12                 (A break was taken.)
13   A.   At times.                                          13                 (Exhibit Number 106 was
14   Q.   Let me just pull this up for you because it        14                 marked for identification.)
15        will make it a little easier. To the extent        15    BY MR. STORMS:
16        you can read it, I was just going to turn          16   Q. Dr. Leonard, I'm handing you what's been
17        your attention to Exhibit 98.                      17      marked as Exhibit 106. Please take the
18                MR. NOVAK: This one goes to 85.            18      opportunity to review this document,
19                MR. STORMS: Sorry. It goes --              19      including your signature page at the end.
20            here you go. It goes longer beyond the         20   A. Okay.
21            tab, we just hadn't gotten those.              21   Q. Have you reviewed Exhibit 106 before?
22                THE WITNESS: Sorry, I'm not able           22   A. I have.
23            to.                                            23   Q. And you verified under oath that the
24                MR. STORMS: Yeah, it's okay. I'll          24      information was true and correct?
25            blow it up for you electronically.             25   A. Again, as a non-attorney I did what I was

Min-U-Script®                              Herbert L. Peterson & Associates                       (35) Pages 137 - 140
                                                 hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                               Page 141                                                   Page 143

 1      instructed, I guess, whatever that term.           1   Q. Is that a government entity or a private
 2   Q. Well, you can see that acknowledgment you          2      entity?
 3      signed?                                            3   A. It's like a regional -- I'm not sure who has
 4   A. Correct.                                           4      true ownership of it but it serves multiple
 5   Q. And you saw that you were sworn, right?            5      counties in the area. But it's physically
 6   A. Again, I'm just not as intimately                  6      located in Moorhead right across the street
 7      knowledgeable in the terms as you.                 7      from the jail. We've began working with
 8   Q. Sure. But you understood that you were             8      Becker County since that time. Yeah. We've
 9      providing truthful information?                    9      began working with Pine County, Meeker
10   A. Correct.                                          10      County. The nature of our contract with
11   Q. Did you help your lawyers compile the             11      Dakota County has changed.
12      information in response to this?                  12   Q. In what way?
13   A. Yes.                                              13   A. We used to be just nursing staff and didn't
14   Q. I'd like to turn your attention to question       14      provide the medical providership or the
15      number eight or Interrogatory number eight,       15      medical health services and now they've
16      it's on page four.                                16      incorporated all of that into a new contract
17   A. Okay.                                             17      with us, we supply all the services now. We
18   Q. Does that reflect accurately the counties         18      have started working with Jackson County
19      that MEnD was providing service to in October     19      since this time. And I believe that is it.
20      of 2017 in Minnesota?                             20   Q. Are you able to say back in 2017 how many
21   A. Yes, it should be.                                21      counties you were working with in Iowa and
22   Q. So when did the Stearns County contract           22      Wisconsin?
23      terminate?                                        23   A. Yeah, in Wisconsin we would have just been
24   A. The end of 2017.                                  24      working with Douglas County, Wisconsin. And
25   Q. Is that the same for Benton?                      25      in Iowa in 2017 we would have been working

                                               Page 142                                                   Page 144

 1   A. Correct.                                           1        with Story County. And I am almost certain
 2   Q. And did you pick up any new counties after         2        we were already working with Hardin during
 3      those terminations?                                3        that time.
 4   A. We have grown since this time, yes.                4   Q.   And my understanding is that you do not have
 5   Q. Which other counties have you picked up since      5        a medical doctor that you were contracting
 6      then?                                              6        with in Wisconsin; is that right?
 7   A. Oh, I can go off the top of my head, it may        7   A.   We just have our medical provider team that
 8      not be fully inclusive.                            8        works in those facilities.
 9   Q. I'll give you a hand.                              9   Q.   Are you licensed to practice in Wisconsin?
10              MR. STORMS: Can we mark this as           10   A.   Correct.
11           Exhibit 107?                                 11   Q.   Oh, you are?
12                  (Exhibit Number 107 was               12   A.   Yes.
13                  marked for identification.)           13   Q.   And you are not licensed in Iowa, though?
14              THE WITNESS: I'm sorry, what is           14   A.   I am.
15           the question?                                15   Q.   But you still use a medical doctor in Iowa
16    BY MR. STORMS:                                      16        anyway?
17   Q. Yeah. So which additional counties have you       17   A.   Yes.
18      added as clients since October 2017?              18   Q.   Why is that?
19   A. I know one -- and you are talking until the       19   A.   Just kept that, it's a great working
20      present?                                          20        relationship, he does fine work. We just
21   Q. Correct.                                          21        kept that relationship intact.
22   A. Okay. I know we've added West Central             22   Q.   Are you licensed any other states other than
23      Regional Juvenile Center.                         23        Minnesota, Iowa, and Wisconsin?
24   Q. So not a county but a juvenile center?            24   A.   Illinois and South Dakota.
25   A. Within Clay County.                               25   Q.   Does MEnD provide services in South Dakota?

Min-U-Script®                           Herbert L. Peterson & Associates                        (36) Pages 141 - 144
                                              hpa@skypoint.com
BRENNER vs.                                                                                     TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                      July 8, 2020
                                              Page 145                                                   Page 147

 1   A. We now have started working with Codington        1      suicide during the time frame that I thought
 2      County.                                           2      that I understood in working with my counsel
 3   Q. When did you get licensed in South Dakota?        3      that was needed for this document.
 4   A. 2018 or 2019, I just don't recall. Sorry.         4   Q. And you thought that was 2017 to 2019?
 5   Q. And then at some point in time did you become     5   A. Correct.
 6      involved in attempting to identify who all        6   Q. Are you saying that you accurately provided
 7      the inmates were who committed suicide in         7      all the individual's names who committed
 8      MEnD facilities?                                  8      suicide over that time period in this answer?
 9   A. Did I get involved in what?                       9   A. It should be.
10   Q. Providing information related to the inmates     10              MR. STORMS: Can we mark that as
11      who committed suicide?                           11           Exhibit 108, please?
12   A. In some way, shape, or form, yes.                12                 (Exhibit Number 108 was
13   Q. Do you keep a list of inmates who commit         13                 marked for identification.)
14      suicide in MEnD facilities?                      14    BY MR. STORMS:
15   A. We started formally documenting numbers of       15   Q. I'll show you what's been marked as Exhibit
16      suicides as of 2017 with other data. The         16      108, which was provided in response to motion
17      names aren't specifically on there but the       17      practice by us.
18      where they were are, in part, within our         18   A. Okay.
19      statistics that we keep.                         19   Q. The answer that you verified in Interrogatory
20   Q. Prior to that you did not keep readily           20      -- or in Exhibit 106 did not identify
21      available information on who the inmates were    21      Stephanie Bunker, correct?
22      that committed suicide in MEnD's care?           22   A. Oh, it was mistyped.
23   A. We have information at our disposal, we just     23   Q. It should have been Stephanie Bunker --
24      weren't tracking those particular statistics     24   A. And not Stephanie King.
25      before then.                                     25   Q. Did you have access to the information prior

                                              Page 146                                                   Page 148

 1   Q. At any point in time if someone asked you,        1        to that the entire time, meaning suicides
 2      MEnD, to name all the inmates who committed       2        going back to 2013 and 2012?
 3      suicide in Minnesota from a certain date on,      3   A.   Did I have access to what? I'm sorry.
 4      you could name those individuals?                 4   Q.   Did you have access to the information, the
 5   A. I would have to reference, you know,              5        individuals who had committed suicide,
 6      documentation, but I could.                       6        previously?
 7   Q. So I want to turn your attention to               7   A.   I had access to it, yeah.
 8      Interrogatory number 14, that asks to             8   Q.   Now, Stephanie Bunker, you've been sued by
 9      identify all those inmates, and then on the       9        her family; is that correct?
10      next page you see an answer and then a           10   A.   Yes. It was just filed.
11      supplement.                                      11   Q.   Have you reviewed the complaints in that
12   A. Okay.                                            12        case?
13   Q. And you signed off on this document as being     13   A.   To some degree. Not thoroughly yet.
14      accurate. Is there a reason that you did not     14   Q.   Have you reviewed Ms. Bunker's medical
15      identify all the inmates who committed           15        records?
16      suicide in MEnD's care in this answer?           16   A.   Again, not thoroughly. I've reviewed her
17   A. I'm not sure I understand the question. I'm      17        medical records in the past but more recently
18      sorry.                                           18        I have not thoroughly reviewed them.
19   Q. Well, you have an understanding that that is
20      not a complete list in Interrogatory number
21      14 of all inmates who committed suicide in
22      MEnD's care?
23   A. Oh, ever?
24   Q. Yeah.
25   A. Yeah, we produced the people who committed

Min-U-Script®                          Herbert L. Peterson & Associates                        (37) Pages 145 - 148
                                             hpa@skypoint.com
BRENNER vs.                                                                                 TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                  July 8, 2020
                                        Page 149




                                                   19   Q. Is there a way that you'd be able to tell why
                                                   20      it was you were at the Beltrami County Jail
                                                   21      on July 7, 2017?
                                                   22   A. Specifically that day?
                                                   23   Q. Yes.
                                                   24   A. I don't know. I may be able to, I don't
                                                   25      know.

Min-U-Script®                    Herbert L. Peterson & Associates                          (38) Pages 149 - 152
                                       hpa@skypoint.com
BRENNER vs.                                                               TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                July 8, 2020
                                              Page 153                              Page 155




 8   Q. Is Beltrami County Jail a place you traveled
 9      to on a regular basis?
10   A. I don't know what you would consider regular.
11   Q. How many times a year do you travel to the
12      Beltrami County Jail?
13   A. At least a few. Just depends on what is
14      occurring there.
15   Q. Do you travel to the facilities -- do you
16      travel to each facility when an inmate
17      commits suicide?
18   A. Typically. Depending on the situation. Most
19      likely but not always.
20   Q. Do you try to get there that day?




                                                                 ?

                                              Page 154                              Page 156




Min-U-Script®                          Herbert L. Peterson & Associates   (39) Pages 153 - 156
                                             hpa@skypoint.com
BRENNER vs.                                                         TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                          July 8, 2020
                                        Page 157                              Page 159




                                        Page 158                              Page 160




Min-U-Script®                    Herbert L. Peterson & Associates   (40) Pages 157 - 160
                                       hpa@skypoint.com
BRENNER vs.                                                                               TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                July 8, 2020
                                        Page 161                                                   Page 163




                                        Page 162                                                   Page 164




                                                    5   Q. If someone is put on a watch because they are
                                                    6      suicidal, MEnD policies and protocols require
                                                    7      that the patient be screened on a daily
                                                    8      basis, correct?
                                                    9   A. If a patient is on suicide watch full
                                                   1




Min-U-Script®                    Herbert L. Peterson & Associates                        (41) Pages 161 - 164
                                       hpa@skypoint.com
BRENNER vs.                                                                 TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                  July 8, 2020
                                                Page 165                              Page 167




19   Q. Would you engage in emailing with your
20      employees at the Beltrami County Jail related
21      to suicidality issues?
22   A. No, that would not be typical.
23   Q. It would always be on the phone?
24   A. It would customarily be phone calls because
25      of the nature of the concern.

                                                Page 166                              Page 168




Min-U-Script®                            Herbert L. Peterson & Associates   (42) Pages 165 - 168
                                               hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                               Page 169                                                   Page 171




 4   Q. So after Stephanie Bunker died did you do an
 5      investigation into her suicide?
 6   A. Yes.
 7   Q. Tell me who participated in that
 8      investigation?
 9   A. I don't have all names off the top of my head
10      but anybody that I would have needed
11      information from.
12   Q. Would you have created documents related to
13      that investigation?
14   A. Not typically. If I felt there was a
15      systemic issue or a significant process issue
16      I would have.




                                               Page 170                                                   Page 172




                                                           9   Q. So why not perform a similar review for other
                                                          10      suicides such as Ms. Bunker's?
                                                          11   A. I would do those reviews, I just wouldn't
                                                          12      create a formal document about it.
13    BY MR. STORMS:                                      13   Q. So should there be emails somewhere
14   Q. And there were no policy changes for MEnD as      14      reflecting reviews that were done related to
15      a result of Ms. Bunker's suicide; is that         15      Ms. Bunker?
16      true?                                             16   A. I don't know if there is emails related to
17              MR. NOVAK: Form. Go ahead.                17      that. I don't know.
18              THE WITNESS: I don't recall any           18   Q. Have you ever looked?
19          particular policy changes. However, in        19   A. If I have emails related to what?
20          our company we are frequently                 20   Q. Related to a mortality review or a similar
21          reevaluating everything that we do and        21      review into Ms. Bunker's suicide?
22          try to fine tune all of our process. I        22   A. No, I haven't done a particular search for
23          don't recall any particular policy            23      that.
24          change directly from this case, though.
25


Min-U-Script®                           Herbert L. Peterson & Associates                        (43) Pages 169 - 172
                                              hpa@skypoint.com
BRENNER vs.                                                                             TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                              July 8, 2020
                                        Page 173                                                  Page 175




                                                   21   Q. Have you ever fired any MEnD employee for
                                                   22      their conduct related to a suicide?
                                                   23   A. I don't recall.
                                                   24   Q. None that you can identify?
                                                   25   A. I just don't recall.

                                        Page 174                                                  Page 176

                                                    1   Q. Of the suicides that have occurred at MEnD,
                                                    2      have you ever provided training specifically
                                                    3      as a result of any one suicide?
                                                    4             MR. NOVAK: I object to the form.
                                                    5             THE WITNESS: I'd have to have you
                                                    6          repeat that. I'm sorry.
                                                    7    BY MR. STORMS:
                                                    8   Q. Yeah. With respect to suicides that have
                                                    9      occurred at MEnD facilities, has MEnD ever
                                                   10      provided training specifically as a result of
                                                   11      any one suicide?
                                                   12             MR. NOVAK: Form.
                                                   13             THE WITNESS: I can tell you in the
                                                   14          Brenner case there was a couple of items
                                                   15          that were rediscussed with staff at
                                                   16          Sherburne following that. I just don't
                                                   17          recall beyond that specifics.
                                                   18    BY MR. STORMS:
                                                   19   Q. What were the items that were rediscussed as
                                                   20      a result of the Brenner case?
                                                   21   A. I'd have to look at their agenda but one of
                                                   22      them was encouraging that nursing do a
                                                   23      chemical withdrawal flow sheet initiated once
                                                   24      they've been identified to have an illegal
                                                   25      substance on board. That was one. I don't

Min-U-Script®                    Herbert L. Peterson & Associates                       (44) Pages 173 - 176
                                       hpa@skypoint.com
BRENNER vs.                                                                  TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                   July 8, 2020
                                                 Page 177                              Page 179

 1        recall what the other one was off the top of
 2        my head.
 3   Q.   When you say agenda, what agenda are you
 4        talking about?
 5   A.   We have monthly staff meetings.
 6   Q.   And there was a monthly staff meeting where
 7        there were issues specific to Brenner that
 8        were discussed?
 9   A.   I don't know if it was specific to Brenner
10        but it included Brenner.
11   Q.   Did you review that agenda in preparation for
12        today's deposition?
13   A.   Yes.
14   Q.   What other items were listed on that agenda?
15   A.   I just don't recall without seeing the
16        document.
17   Q.   And the issue you've identified with respect
18        to eMDs and signing your name, so we're going
19        to go and do our own review of the eMD
20        system, is that something that's easily
21        recreated, something signing your name, is
22        that something we could be shown?
23   A.   That event?
24   Q.   Yes.
25   A.   Yes, absolutely you could. We have test

                                                 Page 178                              Page 180

 1      patients on there that we can show you.
 2   Q. And to the best of your knowledge, it's just
 3      not capable of having the right person sign
 4      off on these documents on eMDs at the
 5      Sherburne County Jail?
 6   A. Yeah, it's literally the signature stamp for
 7      whatever reason defaults to my name. And I
 8      don't believe it's on every encounter visit
 9      but it's on some.
10   Q. And have you personally engaged in
11      conversations with eMD?
12   A. No. We discussed this earlier. I don't
13      recall if I've had personal conversations
14      with them directly or not, but I know Diana
15      VanDerBeek has had multiple direct
16      conversations with them and she's had
17      multiple direct conversations with me about
18      this issue. I just don't recall if I was on
19      a conversation with them directly or not.
20   Q. Are you familiar with Matthew Haas?
21   A. Yes.




Min-U-Script®                             Herbert L. Peterson & Associates   (45) Pages 177 - 180
                                                hpa@skypoint.com
BRENNER vs.                                                                              TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                               July 8, 2020
                                        Page 181                                                  Page 183




                                                    8   Q. And MEnD made no specific changes to any of
                                                    9      its policies or practices specifically as a
                                                   10      result of any of those three suicides?
                                                   11   A. Nothing particular to those suicides. Again,
                                                   12      we frequently are reviewing all of our
                                                   13      processes, procedures, aspects of care. So
                                                   14      changes could have been made along the way
                                                   15      but they wouldn't be particular to each case.




                                        Page 182                                                  Page 184




Min-U-Script®                    Herbert L. Peterson & Associates                       (46) Pages 181 - 184
                                       hpa@skypoint.com
BRENNER vs.                                                         TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                          July 8, 2020
                                        Page 185                              Page 187




                                        Page 186                              Page 188




Min-U-Script®                    Herbert L. Peterson & Associates   (47) Pages 185 - 188
                                       hpa@skypoint.com
BRENNER vs.                                                                 TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                  July 8, 2020
                                                Page 189                              Page 191




17   Q. I mean, aside from the county, is there --
18      well, in Minnesota who provides oversight for
19      MEnD, is it the Department of Corrections?
20   A. The Department of Corrections ultimately
21      provides oversight for operations within a
22      jail facility.
23   Q. Do they have to inspect and approve of the
24      medical care that you are generally providing
25      as an organization?

                                                Page 190                              Page 192

 1   A. As it relates to their standards during their
 2      inspections and audits.
 3   Q. Does DHS get involved in auditing you at all
 4      related to practicing medicine at the
 5      correctional facilities?
 6   A. Not that I'm aware of.
 7   Q. Any other third party entities? I guess the
 8      United States government does, right?
 9   A. They certainly can. I am unaware if there
10      has been that. Also depending on the agency
11      that you house detainees for, they also have
12      their inspections and standards and such.
13   Q. ICE does inspections?
14   A. Yep.
15   Q. So how about in Wisconsin, who is the
16      governing body that does inspections of your
17      jails?
18   A. Department of Corrections do regular
19      inspections.




Min-U-Script®                            Herbert L. Peterson & Associates   (48) Pages 189 - 192
                                               hpa@skypoint.com
BRENNER vs.                                                                              TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                               July 8, 2020
                                        Page 193                                                  Page 195



                                                    2             MR. STORMS: Let's take a quick
                                                    3         break.
                                                    4                 (A break was taken.)
                                                    5    BY MR. STORMS:
                                                    6   Q. Does MEnD internally have a definition that
                                                    7      distinguishes acute suicidality from
                                                    8      non-acute suicidality?
                                                    9   A. I'm aware of those terms. I would say in our
                                                   10      current policies and protocols we just don't
                                                   11      classify people to those terms at this time.
                                                   12   Q. Was there a distinction that was used back in
                                                   13      October of 2017 between those two terms?
                                                   14   A. Again, we don't really subscribe to those
                                                   15      terms in our policies and protocols so I
                                                   16      can't answer that.
                                                   17   Q. So there was not a practice at MEnD to only
                                                   18      commence suicide watches if someone was
                                                   19      acutely suicidal?
                                                   20   A. Well, our process is this, if they meet hard
                                                   21      criteria to be on a suicide watch,
                                                   22      absolutely. But anybody can put anybody on
                                                   23      suicide watch if they have concerns. Medical
                                                   24      staff, correctional staff.
                                                   25   Q. What are the hard criteria that you just

                                        Page 194                                                  Page 196

                                                    1      referenced?
                                                    2   A. Well, it would mean more that if they had
                                                    3      abnormalities or irregularities that created
                                                    4      conversation with a medical provider, a
                                                    5      medical provider or the mental health
                                                    6      professional, may just solely on their own
                                                    7      put someone on suicide watch as well.
                                                    8   Q. And MEnD provides training to all its
                                                    9      employees on an annual basis on suicidality?
                                                   10   A. All nursing staff and higher.
                                                   11   Q. And MEnD employees, in addition to having
                                                   12      access to eMDs at Sherburne County, also have
                                                   13      access to the ProPhoenix system?
                                                   14   A. I forgot the first part of that question, I'm
                                                   15      sorry.
                                                   16   Q. In addition to eMDs, MEnD employees at the
                                                   17      Sherburne County Jail also have access to the
                                                   18      ProPhoenix system?
                                                   19   A. Correct.
                                                   20   Q. Are you aware of the fact as you sit here
                                                   21      today that MEnD's investigation revealed that
                                                   22      Dylan Brenner had a suicide flag on the
                                                   23      ProPhoenix system?
                                                   24   A. Yes, I'm aware that he had a suicide flag,
                                                   25      it's a flag that is on ProPhoenix, once it's

Min-U-Script®                    Herbert L. Peterson & Associates                       (49) Pages 193 - 196
                                       hpa@skypoint.com
BRENNER vs.                                                                                        TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                         July 8, 2020
                                                 Page 197                                                   Page 199

 1      placed, it does not come off, it will follow         1   A. It can depending on the particular patient
 2      you no matter how long down the road. So             2      and circumstances. And what is more
 3      it's a suicide flag from a previous                  3      concerning is if they've got more recent
 4      incarceration.                                       4      history of suicide risk, like within the last
 5   Q. It's something medical staff should be               5      three months.
 6      inquiring into if they observe it, correct?          6   Q. Where does it say within three months
 7              MR. NOVAK: I object to the form.             7      anywhere on MEnD's training?
 8              THE WITNESS: When involved in any            8   A. I don't know if it's in written form or not,
 9          case, when that case requires that they          9      I'd have to look.
10          need to review those issues, they will          10   Q. And you can't just take an inmate at their
11          absolutely review them.                         11      word, can you, with respect to whether or not
12    BY MR. STORMS:                                        12      they are suicidal based upon screening,
13   Q. So Christina Leonard, if she observed the           13      correct?
14      suicide flag in ProPhoenix, should have been        14   A. Well, you take some of the their word
15      asking follow-up questions, correct?                15      seriously, otherwise you'd never ask
16              MR. NOVAK: I object to the form,            16      questions. Of course you want to have those
17          incomplete hypothetical.                        17      questions answered and get their answers. It
18              THE WITNESS: So unless there is             18      just depends on the person, the context of
19          some risk of imminent harm described or         19      the situation and case.
20          reported from booking, she would have           20   Q. Well, you created a logistics of intake video
21          delved into those issues during her             21      with Michelle Skroch, correct?
22          face-to-face encounter with that                22   A. Skroch, yes.
23          patient.                                        23   Q. And you say yourself, your own words, are
24    BY MR. STORMS:                                        24      they are not going to just spoon feed this
25   Q. And so if Dylan Brenner had a ProPhoenix flag       25      information to you, those are your own words?

                                                 Page 198                                                   Page 200

 1        indicating that he was a suicide risk, you         1   A. I may have said that, I don't recall.
 2        would have expected that there would have          2   Q. And so a MEnD professional, whether it's a
 3        been a face-to-face during that initial shift      3      nurse or whomever else, who is assessing
 4        that night, correct, between someone from          4      whether or not someone might be suicidal has
 5        MEnD and Dylan Brenner?                            5      to have an understanding that not all inmates
 6   A.   Not necessarily. Because that suicide flag         6      are going to be up front with respect to
 7        can come from previous interactions. It            7      their suicidal intentions, correct?
 8        would have to be an initial presentation           8             MR. NOVAK: I object to the form,
 9        facility, some sort of report of imminent          9         incomplete hypothetical.
10        concern, imminent concerns about someone's        10             THE WITNESS: Again, you have to
11        suicidal risk from the staff in the booking       11         take the context of each patient on its
12        department.                                       12         own merit. Each patient can be
13   Q.   Well, why is it that prior suicidality is         13         considerably different.
14        assessed as part of the suicide risk              14    BY MR. STORMS:
15        screening form?                                   15   Q. And Mr. Brenner had a ProPhoenix flag that
16   A.   I'm sorry?                                        16      indicated he was a suicide risk, true?
17   Q.   Why is prior suicidality assessed as a risk       17             MR. NOVAK: Form.
18        in MEnD's suicide risk screening form?            18             THE WITNESS: No. He had a suicide
19   A.   Because amongst a number of other useful          19         flag, and that came from his previous
20        pieces of information, it's a useful piece of     20         incarceration where he said incendiary
21        information for us.                               21         comments but never had any suicidal
22   Q.   And individuals who have previously been          22         ideation or behaviors or comments.
23        suicidal, that places them at an increased        23    BY MR. STORMS:
24        risk for current suicidality as well based        24   Q. In 2016 or 2017?
25        upon MEnD's own training, correct?                25   A. 2016.

Min-U-Script®                             Herbert L. Peterson & Associates                        (50) Pages 197 - 200
                                                hpa@skypoint.com
BRENNER vs.                                                                                     TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                      July 8, 2020
                                               Page 201                                                  Page 203

 1   Q. So did Christina Leonard look into that?           1      she?
 2      What is your understanding?                        2             MR. NOVAK: I object to the form.
 3   A. My understanding is she didn't look into that      3             THE WITNESS: As I stated before,
 4      suicide flag because there would be no             4         that's something that would have been
 5      particular need to at that time based on the       5         done according to the process that we
 6      fact that she was getting no reports about         6         have in place, and unless there is some
 7      this patient being an imminent risk to his         7         issue that comes to her from booking
 8      own safety.                                        8         that says, hey, this gentleman is at
 9   Q. What about the fact that he was identified as      9         imminent risk right now, I'm very
10      a suicide risk in the eMD system when             10         concerned about him hurting himself down
11      Christina Leonard accessed that, similarly        11         here, she would have reviewed these
12      not relevant?                                     12         pieces of information in the normal
13             MR. NOVAK: I object to the form,           13         process of his care.
14         misstates the prior testimony. Go              14    BY MR. STORMS:
15         ahead.                                         15   Q. So Christina Leonard observes a suicide risk
16             MR. STORMS: Which prior testimony?         16      denotation in eMDs, a suicide flag on
17         Because Exhibit 80 expressly states            17      ProPhoenix, and has an understanding that
18         current problem, suicide risk.                 18      Mr. Brenner is in chemical withdrawal
19             MR. NOVAK: Do you want to engage           19      relative to PCP, and it's your testimony that
20         me on the record on this? I'm happy to         20      Christina Leonard would not need to see
21         do it.                                         21      Mr. Brenner that evening before she completed
22             MR. STORMS: Yeah, go ahead.                22      her shift?
23             MR. NOVAK: He just gave you an             23             MR. NOVAK: Compound, misstates the
24         explanation that you don't like about          24         record. Go ahead and answer.
25         how these are context based and                25             THE WITNESS: I'd have to break

                                               Page 202                                                  Page 204

 1         individual patient based. He also told          1         apart of lot of that. Number one, I
 2         you how and when the flag is used and           2         can't speak for Christina Leonard
 3         you mischaracterized his testimony.             3         specifically as we sit here today which
 4              MR. STORMS: That's not true at all         4         item she saw at that time or not, I
 5         because the eMD system says suicide risk        5         don't know. Secondly, again, these are
 6         right there. Correct? The eMDs.                 6         useful pieces of information from his
 7              MR. NOVAK: My objection was that           7         past that are going to be important
 8         you mischaracterized his testimony. And         8         during the normal course of care and
 9         you can feel free to review it when you         9         process at the facility, but unless she
10         get the transcript. If you have a              10         hears something that is very concerning
11         question, go ahead and ask him.                11         from the booking staff during the course
12    BY MR. STORMS:                                      12         of this gentleman's booking process,
13   Q. You have in front of you Exhibit 80, correct?     13         she'll be seeing this patient as she
14   A. Correct.                                          14         normally would.
15   Q. And it identifies Dylan Brenner under current     15    BY MR. STORMS:
16      problems as a suicide risk, correct?              16   Q. Hold on now. You are designated under topic
17   A. Yes. So the issue with this is this was           17      number 24 related to MEnD's investigation
18      placed under current problems back in 2016,       18      into the suicide of Dylan Brenner.
19      this current problem was never removed            19   A. I'm not sure what you are referencing.
20      because he left abruptly, I believe it was on     20             MR. NOVAK: That's not a question.
21      August 1st, and then when he arrived back in      21    BY MR. STORMS:
22      2017, no one had removed this yet on his          22   Q. I'm referencing Exhibit 103, the deposition
23      current problem list.                             23      notice, topic number 24.
24   Q. So Christina Leonard needs to examine why         24   A. Understood.
25      that's listed as a current problem, doesn't       25   Q. So you are identified as a witness today on

Min-U-Script®                           Herbert L. Peterson & Associates                       (51) Pages 201 - 204
                                              hpa@skypoint.com
BRENNER vs.                                                                                        TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                         July 8, 2020
                                                  Page 205                                                   Page 207

 1      behalf of MEnD relative to the investigation          1      suicide risk when she accessed it?
 2      into Dylan Brenner's suicide, you understand          2              MR. NOVAK: Form, asked and
 3      that?                                                 3          answered.
 4   A. Yes.                                                  4              THE WITNESS: First of all, this is
 5   Q. Are you prepared to provide testimony on              5          historical information so it doesn't
 6      that?                                                 6          state that he's a suicide risk currently
 7   A. I am.                                                 7          on eMDs, it just says that he's had a
 8   Q. As part of MEnD's investigation did it learn          8          history of that.
 9      whether or not Christina Leonard identified           9    BY MR. STORMS:
10      that Dylan Brenner's eMD file reflected that         10   Q. What does it say? It says current risk,
11      he was a suicide risk?                               11      correct?
12             MR. NOVAK: Form. Go ahead.                    12   A. It says --
13             THE WITNESS: I don't recall as we             13   Q. Or it says current problems?
14         sit here today if she had seen both of            14   A. Yes, and patient just arrived in the
15         those pieces of information or not. I             15      facility. So it has to be from a previous
16         don't recall.                                     16      incarceration.
17    BY MR. STORMS:                                         17   Q. But it reflected that that current problem
18   Q. You know she saw at least one of them?               18      was a suicide risk, that was listed on the
19   A. I don't know.                                        19      chart?
20   Q. Okay.                                                20              MR. NOVAK: Asked and answered.
21   A. I don't recall.                                      21              THE WITNESS: Again, I'm telling
22   Q. So this is your patient who died and someone         22          you that suicide risk is listed under
23      you supervised and you don't know whether or         23          current problems, it wasn't a current
24      not the nurse who reviewed both his                  24          problem when she would have opened this
25      correctional file and his eMD files knows if         25          chart.

                                                  Page 206                                                   Page 208

 1      he was identified as a prior suicide risk?            1    BY MR. STORMS:
 2             MR. NOVAK: Form, foundation.                   2   Q. But she had an understanding that it was
 3             THE WITNESS: So I'll back that up              3      listed as a current problem, or she had to
 4          for a second. It wouldn't be one of the           4      have seen it was listed as a current problem,
 5          normal processes that she would have              5      and she had to have seen a suicide flag on
 6          been conducting at that time unless               6      ProPhoenix, both of those things have to be
 7          there was something significant brought           7      true, don't they?
 8          to her ahead of time. Hey, we got                 8             MR. NOVAK: I object to the form,
 9          imminent concerns about this patient              9          compound.
10          right now in booking based on our                10             THE WITNESS: I've already answered
11          questioning and assessment of this               11          this. I can't tell you with certainty
12          patient. She would have had a deep dive          12          that she saw these items.
13          into that information when it was her            13    BY MR. STORMS:
14          turn to see this patient.                        14   Q. Did you ever talk to her?
15    BY MR. STORMS:                                         15   A. I have.
16   Q. But if you access ProPhoenix, there is a flag        16   Q. Did you talk to her in preparation for your
17      that says it right there, correct, on the            17      deposition today?
18      first page you enter you have to see that            18   A. No.
19      flag?                                                19   Q. When you went and talked to her, did you ever
20   A. I will agree with you that there is suicide          20      ask her if she observed the flag in
21      flag that sits in the front page of                  21      ProPhoenix?
22      ProPhoenix.                                          22   A. I'm sure I did, I just don't recall whether
23   Q. And that's the front page of eMDs that given         23      she saw these items or not. I just don't
24      you in Exhibit 81, and on the front page of          24      recall.
25      eMDs it reflected that Dylan Brenner was a           25   Q. So did you ask her if she saw that problem on

Min-U-Script®                             Herbert L. Peterson & Associates                         (52) Pages 205 - 208
                                                hpa@skypoint.com
BRENNER vs.                                                                                   TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                    July 8, 2020
                                              Page 209                                                  Page 211

 1      eMDs?                                             1    BY MR. STORMS:
 2   A. I don't recall. And again, I will go back to      2   Q. Where are you developing your understanding
 3      the fact that they are useful pieces of           3      that Rebecca Lucar did not inform Kris Bauman
 4      information to notice, but unless there is an     4      that there were suicide concerns related to
 5      issue of imminent risk that's being brought       5      Dylan Brenner, what is that based on?
 6      to you as a nurse, you are going to discuss       6             MR. NOVAK: Form.
 7      these with this patient when it's your turn       7             THE WITNESS: My review of the
 8      to see that patient. Unless there is              8          case.
 9      something that is brought to you immediately      9    BY MR. STORMS:
10      by booking staff or the like, you are going      10   Q. What, though? Is it talking to people, is it
11      to have them complete their process there and    11      reviewing documents, what is that based on?
12      then see the patient.                            12   A. I think it's all of the above.
13   Q. Well, if it was testified by -- if it was        13   Q. So as you sit here today, though, you cannot
14      testified to by Kris Bauman -- or I'm sorry,     14      tell me whether or not Christina Leonard
15      if it was testified to by Rebecca Lucar that     15      reviewed the eMDs or ProPhoenix flags related
16      she informed Kristina Bauman that Dylan          16      to Dylan Brenner and suicidality, right?
17      Brenner was a suicide risk, should Kristina      17   A. What I'm telling you is I don't recall
18      Bauman have seen Dylan Brenner?                  18      whether she did or not, but that wouldn't be
19             MR. NOVAK: I object to the form,          19      a mandate to the care that he was supposed to
20          misstates the testimony, incomplete          20      get at that time based on the situation.
21          hypothetical.                                21   Q. Well, she would need to review the
22             THE WITNESS: I don't characterize         22      constellation of all of his symptoms after
23          the conversation that Rebecca Lucar had      23      getting that information, correct?
24          with Kris Bauman the way you just            24             MR. NOVAK: Form.
25          described. From what I understand, the       25             THE WITNESS: Getting what

                                              Page 210                                                  Page 212

 1         conversation was this patient is going         1          information? I'm sorry.
 2         to be having a prolonged booking               2    BY MR. STORMS:
 3         process, he has reported that he takes         3   Q. If she observes that Dylan Brenner has a
 4         medical marijuana, would probably be a         4      prior history of suicidality at the Sherburne
 5         good idea to have a urine drug screen          5      County Jail, she needs to take that
 6         taken given the length of that process,        6      information and assess it along with all the
 7         and so that's what they did.                   7      other information in her possession, correct?
 8    BY MR. STORMS:                                      8             MR. NOVAK: Asked and answered.
 9   Q. So to the best of your understanding,             9             THE WITNESS: And as I stated
10      Kristina Bauman was never informed by Rebecca    10          before, that's exactly what she would
11      Lucar that Dylan Brenner was a suicide           11          have done.
12      concern?                                         12    BY MR. STORMS:
13             MR. NOVAK: I object to the form.          13   Q. Well, did she do that?
14             THE WITNESS: All I know is this,          14   A. Not at that time. And again, because of the
15         is that I know that from my                   15      process that we were going through, and no
16         understanding there was never any             16      reports of any imminent concerns on this man,
17         concerns that I'm acutely concerned           17      we're greatly worried about this man's safety
18         about this gentleman. In fact,                18      right now, she was going to follow the
19         Sherburne County has a rightfully so          19      process, see this patient when it was her
20         aggressive track record if there was          20      turn to see him, and review his information
21         great concern about this man's safety         21      with him.
22         for suicide, it is very common,               22   Q. Did you ever expressly ask Christina Leonard
23         incredibly common, for them to put him        23      why she did not see Dylan Brenner that
24         in Kevlar on suicide watch before they        24      evening?
25         even make the phone call.                     25   A. I don't recall. I don't recall that question

Min-U-Script®                          Herbert L. Peterson & Associates                       (53) Pages 209 - 212
                                             hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                               Page 213                                                   Page 215

 1      or not. I don't recall.                            1             MR. NOVAK: I object to the form.
 2   Q. So can you tell me anything about your             2             THE WITNESS: What I'm saying is I
 3      conversation with Christina Leonard in terms       3         think her decision that maybe not to see
 4      of the information she conveyed to you             4         him at that time was very appropriate to
 5      relative to Dylan Brenner?                         5         the situation and information that she
 6   A. I'm just telling you I don't recall the            6         had.
 7      specifics of it. I can tell you I reviewed         7    BY MR. STORMS:
 8      the situation. I don't recall what                 8   Q. And you wouldn't tell her to do anything
 9      particulars were in that conversation but          9      differently today?
10      I've reviewed the situation, I've reviewed        10   A. Regarding?
11      the activities and actions taken by our           11   Q. Regarding her decision not to see Dylan
12      staff, and they were doing things                 12      Brenner?
13      appropriately given the situation.                13             MR. NOVAK: Form.
14   Q. Has anyone ever asked Christina Leonard from      14             THE WITNESS: I would not have any
15      MEnD whether or not she observed the suicide      15         issue with what -- the way she conducted
16      risk denotation on eMDs or the suicide flag       16         herself in regard to having them
17      on ProPhoenix?                                    17         complete the booking process, knowing
18   A. I don't know if those questions were asked        18         that she was not getting any kind of
19      specifically. I just can't answer the             19         grave concerns about this man's safety
20      specifics of that conversation.                   20         from booking, allow them to finish the
21   Q. What did you do to prepare to give me             21         booking process, and then let's see the
22      information about the specifics of those          22         patient.
23      conversations as the 30(b)(6) designee for        23    BY MR. STORMS:
24      today?                                            24   Q. So if you are training your nurses at MEnD
25   A. I reviewed everything that I had at my            25      today and you tell them you have an inmate

                                               Page 214                                                   Page 216

 1      disposal for this case.                            1      who is there who has come into the jail and
 2   Q. Could you have had a conversation with             2      they have in their eMDs and their ProPhoenix
 3      Christina Leonard before you provided              3      a noted history of suicidality, your training
 4      testimony today?                                   4      would tell them unless you observe something
 5   A. I don't believe I can because she is on            5      else, you don't need to see them outside of
 6      maternity leave.                                   6      the ordinary course of business?
 7   Q. So you believe that you are unable to talk to      7              MR. NOVAK: Form, foundation,
 8      her because she's on maternity leave?              8          incomplete hypothetical. Go ahead.
 9   A. I guess it's a concern, yes.                       9              THE WITNESS: That's a long
10   Q. Did you have a conversation with Diana            10          question. I would, first of all, argue
11      VanDerBeek in preparation for today's             11          that this patient did not have
12      deposition?                                       12          suicidality in his past, there was
13   A. I had -- I gathered information from her but      13          precautions taken in his past given an
14      I didn't discuss merits of the case.              14          outburst that he had, and was taken off
15   Q. So your preparation to provide testimony          15          of that fairly quickly. I would say
16      today relative to the investigation into          16          given all the information that was
17      Dylan Brenner, what did that preparation          17          happening that evening and the concern
18      consist of?                                       18          that she was not getting, I would expect
19   A. Reviewing all the information I had before        19          her to go through her normal course of
20      me, medical records, documents, deposition        20          operations.
21      transcripts, all of it.                           21    BY MR. STORMS:
22   Q. And it's your testimony that Christina            22   Q. If there wasn't a past history of
23      Leonard's decision not to see Dylan Brenner       23      suicidality, why was he in Kevlar before?
24      on the evening of October 6, 2017, conformed      24   A. Because they were being precautionary.
25      to the nursing standard of care?                  25   Q. And why would you have in a medical record

Min-U-Script®                           Herbert L. Peterson & Associates                        (54) Pages 213 - 216
                                              hpa@skypoint.com
BRENNER vs.                                                                                     TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                      July 8, 2020
                                              Page 217                                                   Page 219

 1      that he was a suicide risk if there wasn't a      1      both in eMDs and ProPhoenix a prior history
 2      past history of suicidality?                      2      of suicidality, that they can wait in terms
 3   A. Because as I explained to you before, for a       3      of -- they can wait, I don't know, 24 hours
 4      nurse to complete and sign off on her chart       4      to see an inmate before they assess them for
 5      or document in eMDs, you have to put              5      suicidality?
 6      something that is somewhat relative to the        6             MR. NOVAK: Form, asked and
 7      situation. That problem was put in by a           7          answered.
 8      nurse, the patient left abruptly I believe it     8             THE WITNESS: So I wouldn't
 9      was Monday, August 1st, that was never taken      9          characterize, first of all, as
10      out of there as not a current issue anymore,     10          suicidality. And you'll have to repeat
11      and then when this patient arrived, it was       11          the question, it was a long question.
12      very quickly thereafter that they are            12    BY MR. STORMS:
13      classifying him, screening him, and booking.     13   Q. If you provide training to your staff at MEnD
14   Q. So are you saying that if he would have left     14      today, is it your testimony that if they
15      in the ordinary course they would have           15      observe a history of suicidality in eMDs and
16      removed that suicide risk from the current       16      ProPhoenix, that they can wait 24 hours
17      problems and wouldn't have that denoted any      17      before they personally meet with that inmate?
18      longer in eMDs?                                  18             MR. NOVAK: Form.
19               MR. NOVAK: I object to the form,        19             THE WITNESS: We don't train on a
20          it's getting argumentative.                  20          specific waiting period, what we train
21               THE WITNESS: I'm telling you this,      21          them on is go through the process,
22          if it's not an active problem, it's not      22          unless you've got an issue that's coming
23          an active problem. It would be put as a      23          from booking, let them complete the
24          past problem.                                24          booking process and then let's see the
25                                                       25          patient and let's review all the

                                              Page 218                                                   Page 220

 1    BY MR. STORMS:                                      1          pertinent information and develop a
 2   Q. And it's not important to review past             2          plan.
 3      problems when you have a new inmate come in?      3    BY MR. STORMS:
 4   A. It's absolutely important to do it in the         4   Q. So when was that going to happen for Dylan
 5      normal course of your operations and the          5      Brenner?
 6      normal course of what you are supposed to do      6   A. It would have been late afternoon to early
 7      based on the information you have. And            7      evening on Saturday the 7th.
 8      again, there is no information being given to     8   Q. And the fact that he had these prior
 9      us that this man is exhibiting anything that      9      suicidality denotations in eMDs and
10      is giving them grave concerns about his          10      ProPhoenix does not impact that timing at
11      safety, so the decision to wait until they       11      all?
12      are done with the booking process, in my         12             MR. NOVAK: Form.
13      opinion, is very appropriate.                    13             THE WITNESS: It would happen much
14   Q. And so just to be clear, because you are         14          sooner and, again, I don't characterize
15      ultimately responsible for training, correct,    15          those as suicidality, for the record I'm
16      the training that's provided, you have to a      16          going to state that. Secondly is unless
17      approve it?                                      17          there was a concern that was being
18   A. So we've discussed this before as well, I        18          brought up initially from the booking
19      approve, ultimately approve, but our training    19          staff, they would have just followed the
20      curriculum and activities is all a team          20          process, okay, he's completed with his
21      effort. We put that together as a team and       21          booking, his booking process, here is
22      then I ultimately approve it.                    22          the information, now let's sit down with
23   Q. And so in terms of training your staff at        23          this gentleman and talk about all of his
24      MEnD who operate under your license, is it       24          care.
25      your testimony that if your staff observes       25


Min-U-Script®                          Herbert L. Peterson & Associates                        (55) Pages 217 - 220
                                             hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                Page 221                                                   Page 223

 1    BY MR. STORMS:                                        1        from the nursing staff, all of that would
 2   Q. Are you distinguishing as a technicality            2        determine -- and any consultation that was
 3      between suicide risk and suicidality?               3        required therein would determine if this
 4   A. Oh, I don't call it a technicality at all.          4        patient should be on any mental health watch
 5   Q. There is a difference?                              5        at all or what level if so.
 6   A. Everybody has suicide risk. Suicidality             6   Q.   So just to get this straight, are you saying
 7      would be a number of factors that you would         7        that Dylan Brenner in 2016 wasn't a suicide
 8      be aware of of imminent risk.                       8        risk?
 9   Q. Well, if someone is placed in Kevlar, that's        9   A.   I would say this, that he showed some anger
10      because there is a concern about imminent          10        and because of that anger people put him on
11      risk, correct?                                     11        full precautions, discussed the case with
12   A. So if someone is placed in Kevlar 15 months        12        him, had a mental health professional
13      ago and is subsequently taken off of that          13        evaluate him, and then was quickly taken off
14      full precautionary watch, that becomes less        14        of it.
15      of an issue than a gentleman who was placed        15   Q.   So your staff chose the word suicide risk,
16      in Kevlar 30 minutes ago.                          16        correct? They wrote that down?
17   Q. Mr. Brenner left on special precautions            17   A.   And I discussed that with you and explained
18      still, though, didn't he?                          18        that already.
19   A. He left on a 30 minute mental health watch,        19   Q.   What, though? What have you explained?
20      the lowest mental health watch we have             20        Right there in eMDs they wrote down suicide
21      without having a watch at all.                     21        risk, right?
22   Q. But still had not been cleared for general         22                MR. NOVAK: I object to the form.
23      population without a watch, correct?               23            You are getting pretty argumentative,
24   A. I don't recall if he was cleared for general       24            Jeff.
25      pop, I believe he was. But a lot of patients       25                MR. STORMS: I'm very argumentative

                                                Page 222                                                   Page 224

 1        can be in general population with a 30 minute     1         because their records are nonsense.
 2        mental health watch. What it does is it           2         Your employee wrote --
 3        causes the correctional officers to document      3            MR. NOVAK: Hang on. We're not
 4        more information during those visits for us.      4         doing the little one off with the
 5   Q.   Does it impact your analysis at all if he was     5         comments like that. Can you just --
 6        not cleared for general population in 2016?       6            MR. STORMS: I'll give you two. We
 7   A.   If he would have left on suicide watch.           7         have a doctor who signs a bunch -- his
 8   Q.   If he left on administrative segregation?         8         name has signed thousands of documents
 9   A.   Those are two different things. If he left        9         and then he writes suicide --
10        on suicide watch, the booking department         10            MR. NOVAK: Jeff, if you want to
11        would have put him back on suicide watch.        11         ask him a question --
12        I'm very confident of that.                      12            MR. STORMS: I was asking him a
13   Q.   If he leaves on admin seg, he has to return      13         question.
14        to admin seg, correct?                           14            MR. NOVAK: Quit pointing at the
15   A.   I believe that is the policy of Sherburne        15         witness is my problem.
16        County.                                          16    BY MR. STORMS:
17   Q.   And if he was on a mental health watch when      17   Q. Your employee identified suicide risk. Your
18        he left, he should return to that mental         18      employee wrote that down, correct, in Exhibit
19        health watch?                                    19      80?
20   A.   Not necessarily. That's not a policy.            20   A. And as I explained before, our nursing staff,
21   Q.   Who assesses whether or not he should return     21      because they have to put something in eMDs
22        to a mental health watch?                        22      under assessment that is somehow related to
23   A.   That's what this process is all about. Going     23      what they are doing, otherwise they can't
24        through the booking process, the                 24      sign off on the document, put in suicide risk
25        classification process, the health assessment    25      as her -- and then at that point the patient

Min-U-Script®                            Herbert L. Peterson & Associates                        (56) Pages 221 - 224
                                               hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                                 Page 225                                                  Page 227

 1        was put in full precautions, and then              1      selection?
 2        subsequently a mental health professional          2   A. Yes.
 3        evaluated him and then took him off of those       3   Q. And I'm asking you whether or not you believe
 4        precautions after that visit.                      4      hanging self to be something that is a
 5   Q.   Are you saying that suicide risk is a form         5      predetermined selection?
 6        entry that that person had to choose, that it      6   A. Okay. So there is a lot you said there.
 7        wasn't their own words that they chose?            7      What I tried to explain to you earlier is you
 8   A.   I don't understand the question, sorry.            8      only have so many options to choose from in
 9   Q.   Well, they chose to write suicide risk, could      9      eMDs, I don't know off the top of my head how
10        they have written suicidal, did they have the     10      many options there are. But there are
11        option or the ability to write that if they       11      options that you can choose from. I'm not
12        wanted to?                                        12      even sure if a nurse can pretext an
13   A.   I would have to explore what their options        13      assessment title.
14        were. I just don't have it committed to           14   Q. So you don't know if hanging self is pretext
15        memory every option they have to put in           15      or selected?
16        there.                                            16   A. I believe it is one of the options that you
17   Q.   So you don't know whether or not -- but your      17      have.
18        testimony was they have to put something in       18   Q. Hanging self?
19        due to the eMD system. So you don't know,         19   A. I believe so.
20        though, whether or not they can choose their      20   Q. Okay. So when we do our inspection, we'll be
21        own words or have to choose words that are        21      able to take a look at those options on eMDs?
22        selected for them?                                22   A. You should be.
23   A.   There is a finite number of options that you      23   Q. Okay. And did you go back and ever look at
24        can choose from.                                  24      the audit trail to determine when those
25   Q.   So look at Exhibit 80, what's listed in           25      current problems were listed in eMDs?

                                                 Page 226                                                  Page 228

 1      current problems?                                    1   A. Did I use an audit trail? I used medical
 2   A. I have reviewed this, I'm aware of it.               2      records because there is notes created that
 3   Q. And what does it say on Exhibit 80 for               3      -- and it explains to you on the health
 4      current problems, what are they listed as?           4      summary when those were entered. You don't
 5   A. Hanging self, medication started. I can't            5      need an audit trail to determine that.
 6      read it. I'm sorry. Patient --                       6   Q. So I'm asking you whether or not you ever
 7             MR. NOVAK: It's tough to read. Do             7      went and reviewed an audit trail to determine
 8         you have --                                       8      the times that those current problems were
 9    BY MR. STORMS:                                         9      entered?
10   Q. Let me ask you this -- and I will take that         10   A. And my answer is no because I didn't need it.
11      copy back because he has one. Is it your            11   Q. Why?
12      understanding that hanging self is one of the       12   A. Because it's evident right on the chart when
13      finite options in eMDs?                             13      those were entered.
14   A. Am I aware of that? I am aware of that              14   Q. And you have an understanding that suicide
15      because it's in there.                              15      risk was entered prior to Dylan Brenner
16   Q. I know, but are you saying that that's a            16      committing suicide?
17      finite option, the words hanging self, in           17   A. It was entered in 2016 during a nursing
18      current problems?                                   18      assessment.
19   A. I'm not understanding the question. I'm             19   Q. And if Christina Leonard -- so did you ever
20      sorry.                                              20      ask Christina Leonard if she went back and
21   Q. Well, I asked you about suicide risk and            21      reviewed any of Dylan Brenner's historical
22      whether or not those were words that were           22      records?
23      chosen by your employee, or if it's a form          23   A. You've asked me this already, and I answered
24      selection. And you had said you are not sure        24      it.
25      whether or not they are a finite or infinite        25   Q. You don't remember if you asked her or you

Min-U-Script®                             Herbert L. Peterson & Associates                       (57) Pages 225 - 228
                                                hpa@skypoint.com
BRENNER vs.                                                                                     TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                      July 8, 2020
                                               Page 229                                                   Page 231

 1      didn't ask her?                                    1      by your personnel in that case that you were
 2   A. No, I said there was conversation with her         2      willing to pay that much money?
 3      about her actions, I just don't recall             3             MR. NOVAK: Form.
 4      specifics of the conversation.                     4             THE WITNESS: What we determined
 5   Q. Don't you think it would have been important       5         from that case was that -- this is my
 6      information to know, as you sit here today,        6         quick recollection -- is that staff
 7      whether or not she investigated Dylan              7         needed to do a better job of documenting
 8      Brenner's medical history?                         8         what they did, taking credit for their
 9   A. What I'm saying to you is either way the           9         work. So if there was a refusal from a
10      actions that were taken and the clinical          10         patient, make sure you document that
11      setting that was in place, she took               11         refusal. If there is a significant
12      reasonable steps, reasonable actions that         12         encounter with a patient, you make sure
13      night. And again, it's based on the fact          13         you document that. That's the one thing
14      that she did not have any imminent concerns       14         I remember distinctly from that case.
15      of risk from the booking staff. You can have      15    BY MR. STORMS:
16      that information, it's historical, it's           16   Q. So are you saying that your employees all
17      useful, and you'll use that information when      17      provided adequate care in that case but they
18      you see that patient once they are done with      18      just failed to document that adequate care?
19      the booking process.                              19             MR. NOVAK: Form.
20   Q. Have you ever reached a determination that        20             THE WITNESS: That was our
21      any of your staff has ever been unreasonable      21         position, absolutely.
22      with respect to their treatment of a detainee
23      or inmate who has committed suicide?
24             MR. NOVAK: I object to the form.
25             THE WITNESS: I don't recall

                                               Page 230

 1          specifics to that level. And again, I
 2          would have to know what you mean by
 3          unreasonable. In general, unreasonable
 4          in particular activities? It would
 5          depend.
 6    BY MR. STORMS:
 7   Q. Do you know what it means to follow a nursing
 8      standard of care?
 9   A. I think I do, yeah.
10   Q. Have you ever -- as you sit here today, have
11      you ever reached a determination that any of
12      your nurses violated a nursing standard of
13      care with respect to the suicide of any
14      inmate or detainee?
15   A. I guess I wouldn't characterize it that way.
16      What we look for is there anything that we
17      can help train this employee so that they
18      perform a better job. And it can be minor,
19      it can be major, it depends on the situation
20      and the case.
21   Q. Your company paid $850,000 to resolve the
22      claim related to the suicide of Kyle Allan
23      Baxter-Jensen; is that correct?
24   A. That was a settlement, correct.
25   Q. What was it that could have been done better

Min-U-Script®                           Herbert L. Peterson & Associates                        (58) Pages 229 - 232
                                              hpa@skypoint.com
BRENNER vs.                                                                   TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                    July 8, 2020
                                                     Page 233




10   Q. And adequate care in the Brenner matter?
11   A. Correct.


14   Q. Has MEnD ever provided inadequate care, in
15      your opinion, with respect to a suicide?
16             MR. NOVAK: Form, asked and
17         answered.
18             THE WITNESS: I don't believe so,
19         no.
20    BY MR. STORMS:
21   Q. So the only thing that MEnD could have done
22      better in relation to any of these suicides
23      would just be to document good work better?
24             MR. NOVAK: Form.
25             THE WITNESS: No. What I'm saying

                                                     Page 234

 1         is in a couple of these cases there was
 2         some documentation issues that we
 3         addressed. But I feel like each one of
 4         those patients received adequate and
 5         appropriate care.




Min-U-Script®                              Herbert L. Peterson & Associates   (59) Pages 233 - 236
                                                 hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                              Page 237                                                       Page 239




                                                         11    BY MR. STORMS:
                                                         12   Q. Even your contract, such as the one with
                                                         13      Sherburne County, even denote that you have
                                                         14      to have access to your patient's medical
                                                         15      files even after termination of MEnD
                                                         16      services?
                                                         17   A. As required, yeah.
                                                         18   Q. And my understanding is that you had paid a
                                                         19      settlement on the Josh Holscher case as well?
                                                         20   A. No. We were never sued on the Josh Holscher
                                                         21      case.
                                                         22   Q. Aside from Kyle Allan Baxter-Jensen, are
                                                         23      there other cases where MEnD has paid a
                                                         24      settlement to resolve the case?
                                                         25   A. Irregardless of suicide?

                                              Page 238                                                       Page 240

                                                          1   Q. No. Specifically with respect to suicide?
                                                          2   A. I just want to be correct on this. No.




10   Q. And you prefer that your name not be
11      incorrectly affixed as a signature to the
12      Brenner and Lynas files?
13   A. I would prefer that the eMD system worked
14      correctly and not have my name switched
15      somehow as a signature stamp.




                                          l

Min-U-Script®                         Herbert L. Peterson & Associates                          (60) Pages 237 - 240
                                            hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                Page 241                                                    Page 243




 4   Q. Have you ever been sued for medical
 5      malpractice aside from your work at MEnD?
 6   A. No, I don't believe -- I don't believe I've
 7      ever been sued for medical malpractice.
 8   Q. Are you involved with the hiring process for
 9      nurses at MEnD?
10   A. Peripherally. More so when requested when
11      questions arise when they want my opinion.
12   Q. Are you aware of what is done in terms of
13      background checks for employees?
14   A. Yeah. There is a system of vetting from our
15      HR director, they have to be cleared through
16      the Minnesota BCA. All of our employees have
17      to be. And then depend on the facility or
18      facilities where they intend to work, each
19      one of those facilities needs to individually
20      clear them as well.
21   Q. Are you aware of the fact that Amanda Nowell
22      was working for you at the Sherburne County
23      Jail but then attempted to get hired by the
24      county itself?
25   A. I'm aware of that.

                                                Page 242                                                    Page 244

 1   Q. And you are aware of the fact that they had
 2      found a number of items in her background
 3      that disqualified her from working for you at
 4      the jail?
 5   A. I have no idea specifically what they found,
 6      it was only reported that during her
 7      application to become a county employee of
 8      some sort they found something that they
 9      missed in her previous background check
10      process that bothered them this time and
11      because of that fact, they had to disqualify
12      her from coming into the facility.
13             MR. NOVAK: Go off for just one
14          second.
15                 (There was a discussion off
16                 the record.)
17    BY MR. STORMS:
18   Q. Who participates in the drafting of quarterly
19      reports at MEnD for Sherburne County?
20   A. It's, again, a team approach. There is staff
21      at Sherburne County that assists in
22      preparation for these, there is corporate          22   Q. Did you attend debriefings related to the
23      staff that participate in those, director of       23      suicide of Dylan Brenner?
24      nursing participates, and I participate.           24   A. I did not.
                                                           25   Q. Did you attend any meetings related to the

Min-U-Script®                            Herbert L. Peterson & Associates                         (61) Pages 241 - 244
                                               hpa@skypoint.com
BRENNER vs.                                                                                      TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                       July 8, 2020
                                                Page 245                                                  Page 247

 1      suicide of Dylan Brenner?
 2   A. That's a broad question. Can you be more
 3      specific?
 4   Q. Did you meet with other individuals from MEnD
 5      or Sherburne County to discuss the suicide of
 6      Dylan Brenner?
 7   A. Other than my investigation of his death and
 8      any preliminary conversation I would have had
 9      with jail administration, and then our
10      quarterly meeting with Sherburne, I don't
11      recall any others.
12   Q. Who did you specifically speak to as part of
13      your investigation into Dylan Brenner's
14      suicide?
15   A. I don't have an exhaustive list committed to
16      memory today.
17   Q. Tell me who you recall speaking to?
18   A. At some point I spoke to Pat Carr, Diana           18   Q. Have you ever provided training at MEnD that
19      VanDerBeek, Michelle Skroch, Christina             19      specifically addresses any individual
20      Leonard. And beyond that I just don't recall       20      suicide?
21      specific names.                                    21   A. Can you repeat that?
22   Q. What would have been the purpose of talking        22   Q. Have you ever provided any training at MEnD
23      to Michelle Skroch?                                23      that specifically addresses any individual
24   A. Being the director of nursing and supervisor       24      suicide, so a specific suicide?
25      for Diana VanDerBeek, I felt it important          25   A. That's a difficult question to answer. When

                                                Page 246                                                  Page 248

 1        that she at least be aware of what I was          1      you say you provided, what do you mean by --
 2        doing and any other questions she wanted to       2   Q. MEnD. Has MEnD provided training that
 3        ask or inject or --                               3      addresses any specific instance of suicide
 4   Q.   Did she participate into the investigation of     4      that occurred in its care?
 5        Dylan Brenner's suicide?                          5   A. I don't know if I'd ever categorize it that
 6   A.   Loosely. Loosely.                                 6      way. Again, it's taking our core curriculum
 7   Q.   Who participated in the investigation related     7      principals, using that, and fine tuning that
 8        to James Lynas's suicide?                         8      over time. Unless a major systemic process
 9   A.   I don't recall off the top of my head. I can      9      issue is discovered, those core principals
10        tell you that Diana VanDerBeek would have        10      would remain the same with their usual
11        been involved, Michael Robertson would have      11      customary frequent tweaks, fine tunes, all
12        been involved, Linda Pantzke would have been     12      that sort of thing.
13        involved, Jen Thompson would have been           13   Q. In obtaining the accreditation for Sherburne
14        involved. And beyond that I just don't           14      County in 2018, were you required to submit
15        recall the others.                               15      or help submit paper applications?
16   Q.   Who is Jen Thompson?                             16   A. When you say you, what do you mean by you?
17   A.   Supervisory nurse at Sherburne County Jail.      17   Q. Did MEnD assist Sherburne County in
18   Q.   So she's below Diana VanDerBeek?                 18      submitting paper applications?
19   A.   Diana VanDerBeek is her direct report.           19   A. I'm sure we helped them to some extent. I
20   Q.   When would she have been on duty as a            20      just don't recall, you know, how integrated
21        supervisory nurse typically?                     21      we were into that aspect of it.
22   A.   Depends when you are asking.                     22   Q. Do you recall if you needed to provide
23   Q.   Do you know if she was on duty at the time of    23      information relative to the suicides of Dylan
24        Dylan Brenner's suicide?                         24      Brenner and James Lynas as part of those
25   A.   I don't believe so.                              25      accreditation processes?

Min-U-Script®                            Herbert L. Peterson & Associates                       (62) Pages 245 - 248
                                               hpa@skypoint.com
BRENNER vs.                                                                                       TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                                        July 8, 2020
                                                Page 249                                                   Page 251

 1   A. Can you repeat that again? I'm sorry.               1        Thank you.
 2   Q. Do you recall if you needed to provide              2                (Whereupon, the deposition
 3      information relative to the suicides of Dylan       3                was concluded at 4:15 p.m.)
 4      Brenner and James Lynas as part of those            4                 * * *
 5      accreditation processes?                            5     (REPORTER'S NOTE: The original deposition
 6   A. I don't recall.                                     6     transcript is being delivered to Mr. Storms,
 7   Q. Have you ever been interviewed by law               7     after the completion of the reading and
 8      enforcement as part of an investigation into        8     signing, pursuant to Rule 30.06 of the Rules
 9      the suicide of Dylan Brenner?                       9     of Civil Procedure, for filing with the
10   A. No.                                                10     Court.)
11   Q. Have you ever been interviewed by law              11
12      enforcement as part of the investigation into      12
13      any inmate who committed suicide at one of         13
14      your facilities?                                   14
15   A. It's possible I may have been interviewed, I       15
16      don't know, it's possible for the Kyle Baxter      16
17      case, but I just don't recall.                     17
18   Q. Did MEnD have to provide any interviews to         18
19      the Department of Correction -- did anyone         19
20      from MEnD have to provide interviews to the        20
21      Department of Corrections as part of Dylan         21
22      Brenner's suicide?                                 22
23   A. I don't believe so.                                23
24   Q. Are you aware of the Department of                 24
25      Corrections conducting -- or have you ever         25


                                                Page 250                                                   Page 252
                                                            1     I, TODD LEONARD, having read my deposition, do
 1      personally had to give an interview to the
                                                            2   hereby attest to the accuracy of its
 2      Department of Corrections as part of the
                                                            3   transcription, noting any changes and the reasons
 3      suicide of any inmate that occurred in MEnD's
                                                            4   therefore below.
 4      care?
                                                            5   DATED:
 5   A. I can recall having one conversation with a
 6      DOC inspector about a case, but I don't             6   sah

 7      recall if it was actually a case that               7                         __________________________
                                                                                      TODD LEONARD
 8      involved a death or it was just a case in           8
                                                                Page and
 9      general they had some concerns with, I just         9   Line No.          CHANGE               REASON
                                                                ________________________________________________
10      don't recall.                                      10
11   Q. What were the concerns in that case?               11
12   A. That's what I mean, I don't recall which it        12
13      was. I can remember talking to a DOC               13
14      inspector regarding a particular case, I just      14
15      can't remember which one it was.                   15
16             MR. STORMS: I'm going to be                 16
17         finished with questions for now but I'm         17
18         going to continue to maintain that we           18
19         should be permitted to conduct                  19
20         additional -- or obtain additional              20
21         deposition testimony regarding topics 30        21
22         and 31 relative to the collection and           22
23         preservation efforts.                           23
24             MS. ANGOLKAR: I have no questions.          24
25             MR. NOVAK: We'll read and sign.             25


Min-U-Script®                            Herbert L. Peterson & Associates                        (63) Pages 249 - 252
                                               hpa@skypoint.com
BRENNER vs.                                                                   TODD LEONARD
MEnD CORRECTIONAL CARE, et al.                                                    July 8, 2020
                                                  Page 253
 1   STATE OF MINNESOTA)
                       )   ss:
 2   COUNTY OF HENNEPIN)
 3      BE IT KNOWN, that I, STACY ANN HUTCHINSON,
     Court Reporter, a Notary Public in and for the
 4   County of Hennepin, State of Minnesota, certify
     that the foregoing is a true record of the
 5   deposition of TODD LEONARD, who was first duly
     sworn by me in my presence and reduced to writing
 6   in accordance with my stenographic notes made at
     said time and place.
 7
        I further certify that I am not a relative or
 8   employee or attorney or counsel of any of the
     parties or a relative or employee of such
 9   attorney or counsel;
10      That I am not financially interested in the
     action and have no contract with the parties,
11   attorneys, or persons with an interest in the
     action that affects or has a substantial tendency
12   to affect my impartiality;
13      That all parties who ordered copies have been
     charged at the same rate for such copies;
14
        That the right to read and sign the deposition
15   by the witness was not waived.
16      IN WITNESS WHEREOF, I have hereunto set my
     hand on this 17th day of July, 2020.
17
18
19
                       ________________________________
20                     STACY ANN HUTCHINSON
                       Court Reporter and Notary Public
21                     Hennepin County, Minnesota
22   My commission expires January 31, 2025.
23
24
25

                                                  Page 254
 1                     July 17, 2020
 2
 3   Mr. Anthony J. Novak
     Larson King
 4   30 East Seventh Street
     Suite 2800
 5   St. Paul MN 55101
 6
     RE:   Brenner -vs- MEnD, et al.
 7
     Dear Mr. Novak:
 8
     Enclosed is the errata page from the deposition
 9   of TODD LEONARD. Please have the witness read
     the deposition and indicate any changes and the
10   reasons therefor on the errata sheet. When that
     is complete, please send a copy of the errata
11   sheet to opposing counsel, and the original
     errata sheet to me.
12
     As you are aware, the witness has 30 days to
13   complete the reading and signing procedure. I
     will need to receive the errata sheet by
14   August 21, 2020, or signature is presumed waived.
15   Thank you for your assistance.
16   Sincerely,
17
18
     Stacy A. Hutchinson
19   Court Reporter
20   cc:   Jeffrey S. Storms, Esq.
           Stephanie A. Angolkar, Esq.
21
22
23
24
25


Min-U-Script®                              Herbert L. Peterson & Associates   (64) Pages 253 - 254
                                                 hpa@skypoint.com
